--------------------------------------------------------------------------------

CREDIT AGREEMENT


DATED AS OF FEBRUARY 4, 2013


AMONG


WHITESTONE REIT OPERATING PARTNERSHIP, L.P.,


THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,


THE LENDERS FROM TIME TO TIME PARTIES HERETO,


BANK OF MONTREAL,
AS ADMINISTRATIVE AGENT,
 

WELLS FARGO BANK, NATIONAL ASSOCIATION
AS SYNDICATION AGENT,


AND


U.S. BANK NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENT





--------------------------------------------------------------------------------

BMO CAPITAL MARKETS AND WELLS FARGO SECURITIES, LLC,
AS CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section    Heading    
Section 1.    The Credit Facilities
Section 1.1.
Revolving Credit Commitments    

Section 1.2.
Term Loan Commitments    

Section 1.3.
Letters of Credit    

Section 1.4.
Applicable Interest Rates    

Section 1.5.
Minimum Borrowing Amounts; Maximum Eurodollar Loans    

Section 1.6.
Manner of Borrowing Loans and Designating Applicable Interest Rates    

Section 1.7.
Maturity of Loans    

Section 1.8.
Prepayments    

Section 1.9.
Default Rate    

Section 1.10.
Evidence of Indebtedness    

Section 1.11.
Funding Indemnity    

Section 1.12.
Commitment Terminations    

Section 1.13.
Substitution of Lenders    

Section 1.14.
Defaulting Lenders    

Section 1.15.
Incremental Facilities    

Section 1.16.
Extension of Termination Date    

Section 2.
Fees    

Section 2.1.
Fees    

Section 3.
Place and Application of Payments    

Section 3.1.
Place and Application of Payments    

Section 4.
Guaranties    

Section 4.1.
Guaranties    

Section 4.2.
Further Assurances    

Section 5.
Definitions; Interpretation    

Section 5.1.
Definitions    

Section 5.2.
Interpretation    

Section 5.3.
Change in Accounting Principles    

Section 6.
Representations and Warranties    

Section 6.1.
Organization and Qualification    

Section 6.2.
Subsidiaries    

Section 6.3.
Authority and Validity of Obligations    

Section 6.4.
Use of Proceeds; Margin Stock    

Section 6.5.
Financial Reports    

Section 6.6.
No Material Adverse Change    




--------------------------------------------------------------------------------


Section 6.7.
Full Disclosure    

Section 6.8.
Trademarks, Franchises, and Licenses    

Section 6.9.
Governmental Authority and Licensing    

Section 6.10.
Good Title    

Section 6.11.
Litigation and Other Controversies    

Section 6.12.
Taxes    

Section 6.13.
Approvals    

Section 6.14.
Affiliate Transactions    

Section 6.15.
Investment Company    

Section 6.16.
ERISA    

Section 6.17.
Compliance with Laws    

Section 6.18.
OFAC    

Section 6.19.
Other Agreements    

Section 6.20.
Solvency    

Section 6.21.
No Default    

Section 6.22.
No Broker Fees.    

Section 6.23.
Condition of Property; Casualties; Condemnation

Section 6.24.
Legal Requirements, and Zoning    

Section 6.25.
Qualified Ground Leases    

Section 6.26.
No Defaults; Landlord is in Compliance with Leases    

Section 7.
Conditions Precedent

Section 7.1.
All Credit Events

Section 7.2.
Initial Credit Event

Section 7.3.
Eligible Property Additions and Deletions to the Borrowing Base    

Section 8.
Covenants    

Section 8.1.
Maintenance of Business    

Section 8.2.
Maintenance of Properties    

Section 8.3.
Taxes and Assessments    

Section 8.4.
Insurance    

Section 8.5.
Financial Reports    

Section 8.6.
Inspection    

Section 8.7.
Liens    

Section 8.8.
Investments, Acquisitions, Loans and Advances    

Section 8.9.
Mergers, Consolidations and Sales    

Section 8.10.
Maintenance of Subsidiaries    

Section 8.11.
ERISA    

Section 8.12.
Compliance with Laws    

Section 8.13.
Compliance with OFAC Sanctions Programs    

Section 8.14.
Burdensome Contracts With Affiliates    

Section 8.15.
No Changes in Fiscal Year    

Section 8.16.
Formation of Subsidiaries

Section 8.17.
Change in the Nature of Business    

Section 8.18.
Use of Proceeds    

Section 8.19.
No Restrictions    

Section 8.20.
Financial Covenants    




--------------------------------------------------------------------------------


Section 8.21.
Borrowing Base Covenants    

Section 8.22.
Additional Lien Searches    

Section 9.
Events of Default and Remedies    

Section 9.1.
Events of Default

Section 9.2.
Non‑Bankruptcy Defaults

Section 9.3.
Bankruptcy Defaults    

Section 9.4.
Collateral for Undrawn Letters of Credit    

Section 9.5.
Notice of Default    

Section 10.
Change in Circumstances    

Section 10.1.
Change of Law    

Section 10.2.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
LIBOR    

Section 10.3.
Increased Cost and Reduced Return    

Section 10.4.
Lending Offices    

Section 10.5.
Discretion of Lender as to Manner of Funding    

Section 11.
The Administrative Agent    

Section 11.1.
Appointment and Authorization of Administrative Agent    

Section 11.2.
Administrative Agent and its Affiliates    

Section 11.3.
Action by Administrative Agent    

Section 11.4.
Consultation with Experts

Section 11.5.
Liability of Administrative Agent; Credit Decision    

Section 11.6.
Indemnity

Section 11.7.
Resignation of Administrative Agent and Successor Administrative Agent

Section 11.8.
L/C Issuer.    

Section 11.9.
Hedging Liability and Bank Product Obligations

Section 11.10.
Designation of Additional Agents

Section 12.
Miscellaneous    

Section 12.1.
Withholding Taxes

Section 12.2.
Other Taxes

Section 12.3.
No Waiver, Cumulative Remedies

Section 12.4.
Non‑Business Days

Section 12.5.
Survival of Representations

Section 12.6.
Survival of Indemnities

Section 12.7.
Sharing of Set‑Off

Section 12.8.
Notices; Electronic Communication

Section 12.9.
Counterparts, Integration; Effectiveness.

Section 12.10.
Successors and Assigns

Section 12.11.
Participants

Section 12.12.
Assignments

Section 12.13.
Amendments

Section 12.14.
Headings

Section 12.15.
Costs and Expenses; Indemnification




--------------------------------------------------------------------------------


Section 12.16.
Set‑off

Section 12.17.
Severability of Provisions    

Section 12.18.
Excess Interest

Section 12.19.
Construction

Section 12.21.
Governing Law; Jurisdiction; Consent to Service of Process

Section 12.22.
Waiver of Jury Trial

Section 12.23.
USA Patriot Act

Section 12.24.
Confidentiality

Section 13.
The Guarantees

Section 13.1.
The Guarantees

Section 13.2.
Guarantee Unconditional

Section 13.3.
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

Section 13.4.
Subrogation

Section 13.5.
Waivers

Section 13.6.
Limit on Recovery

Section 13.7.
Stay of Acceleration

Section 13.8.
Benefit to Guarantors

Section 13.9.
Guarantor Covenants

Signature Page    
Exhibit A    -    Notice of Payment Request
Exhibit B    -    Notice of Borrowing
Exhibit C    -    Notice of Continuation/Conversion
Exhibit D-1    -    Term Note
Exhibit D-2    -    Revolving Note
Exhibit D-3    -    Incremental Term Note
Exhibit E    -    Compliance Certificate
Exhibit F    -    Assignment and Acceptance
Exhibit G    -    Additional Guarantor Supplement
Exhibit H    -    Borrowing Base Certificate
Schedule 1    -    Commitments
Schedule 6.2    -    Subsidiaries
Schedule 6.17    -    Underground Storage Tanks
Schedule 6.26     -    Significant Leases







--------------------------------------------------------------------------------


CREDIT AGREEMENT
This Credit Agreement is entered into as of February 4, 2013, by and among
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), Whitestone REIT and each Material Subsidiary from time to time
party to this Agreement, as Guarantors, the several financial institutions from
time to time party to this Agreement, as Lenders, and BANK OF MONTREAL, a
Canadian chartered bank acting through its Chicago branch, as Administrative
Agent as provided herein. All capitalized terms used herein without definition
shall have the same meanings herein as such terms are defined in Section 5.1
hereof.
PRELIMINARY STATEMENT
The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    THE CREDIT FACILITIES.
Section 1.1.    Revolving Credit Commitments. Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively for all
the Lenders the “Revolving Loans”) in U.S. Dollars to the Borrower from time to
time on a revolving basis up to the amount of such Lender’s Revolving Credit
Commitment, subject to any reductions thereof pursuant to the terms hereof,
before the Termination Date. The sum of the aggregate principal amount of
Revolving Loans and L/C Obligations at any time outstanding shall not exceed the
lesser of (i) the Revolving Credit Commitments of all Lenders in effect at such
time and (ii) the Borrowing Base as then determined and computed. Each Borrowing
of Revolving Loans shall be made ratably by the Lenders in proportion to their
respective Revolver Percentages. As provided in Section 1.6(a) hereof, the
Borrower may elect that each Borrowing of Revolving Loans be either Base Rate
Loans or Eurodollar Loans. Revolving Loans may be repaid and the principal
amount thereof reborrowed before the Termination Date, subject to the terms and
conditions hereof.
Section 1.2.    Term Loan Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
(individually a “Term Loan” and collectively for all the Lenders the
“Term Loans”) in U.S. Dollars to the Borrower in the amount of such Lender’s
Term Loan Commitment. The Term Loans shall be advanced in a single Borrowing on
the Closing Date and shall be made ratably by the Lenders in proportion to their
respective



--------------------------------------------------------------------------------


Term Loan Percentages, at which time the Term Loan Commitments shall expire. As
provided in Section 1.6(a) hereof, the Borrower may elect that the Term Loans be
outstanding as Base Rate Loans or Eurodollar Loans. No amount repaid or prepaid
on any Term Loan may be borrowed again.
Section 1.3.    Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) or amend or
extend Letters for Credit issued by it for the account of the Borrower or for
the account of the Borrower and one or more of its Subsidiaries in an aggregate
undrawn face amount up to the L/C Sublimit. Each Letter of Credit shall be
issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.
(b)    Applications. At any time prior to thirty (30) days before the
Termination Date, the L/C Issuer shall, at the request of the Borrower, issue
one or more Letters of Credit in U.S. Dollars, in a form satisfactory to the L/C
Issuer, with expiration dates no later than the earlier of 12 months from the
date of issuance (or which are cancelable not later than 12 months from the date
of issuance and each renewal) or thirty (30) days prior to the Termination Date,
in an aggregate face amount as set forth above, upon the receipt of an
application duly executed by the Borrower and, if such Letter of Credit is for
the account of one of its Subsidiaries, such Subsidiary for the relevant Letter
of Credit in the form then customarily prescribed by the L/C Issuer for the
Letter of Credit requested (each an “Application”). Notwithstanding anything
contained in any Application to the contrary: (i) the Borrower shall pay fees in
connection with each Letter of Credit as set forth in Section 2.1 hereof,
(ii) except as otherwise provided in Section 1.8 or Section 1.14 hereof, unless
an Event of Default exists, the L/C Issuer will not call for the funding by the
Borrower of any amount under a Letter of Credit before being presented with a
drawing thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the
amount of any drawing under a Letter of Credit on the date such drawing is paid,
the Borrower’s obligation to reimburse the L/C Issuer for the amount of such
drawing shall bear interest (which the Borrower hereby promises to pay) from and
after the date such drawing is paid at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed). If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, the L/C Issuer will, unless the Administrative Agent and the
Required Lenders instruct the L/C Issuer otherwise, give such notice of
non‑renewal before the time necessary to prevent such automatic extension if
before such required notice date: (i) the expiration date of such Letter of
Credit if so extended would be after the date that is thirty



--------------------------------------------------------------------------------


(30) days prior to the Termination Date, (ii) the Revolving Credit Commitments
have been terminated, or (iii) a Default or an Event of Default exists and
either the Administrative Agent or the Required Lenders (with notice to the
Administrative Agent) have given the L/C Issuer instructions not to so permit
the extension of the expiration date of such Letter of Credit. The L/C Issuer
agrees to issue amendments to the Letter(s) of Credit increasing the amount, or
extending the expiration date, thereof at the request of the Borrower subject to
the conditions of Section 7 hereof and the other terms of this Section 1.3.
Notwithstanding anything contained herein to the contrary, the L/C Issuer shall
be under no obligation to issue, extend or amend any Letter of Credit if a
default of any Lender’s obligations to fund under Section 1.3(c) exists or any
Lender is at such time a Defaulting Lender hereunder, unless the L/C Issuer has
entered into arrangements with Borrower or such Lender satisfactory to the L/C
Issuer to eliminate the L/C Issuer’s risk with respect to such Lender.
(c)    The Reimbursement Obligations. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall promptly notify the Borrower and the Administrative Agent thereof.
Subject to Section 1.3(b) hereof, the obligation of the Borrower to reimburse
the L/C Issuer for all drawings under a Letter of Credit (a “Reimbursement
Obligation”) shall be governed by the Application related to such Letter of
Credit, except that reimbursement shall be made by no later than 12:00 Noon
(Chicago time) on the date when each drawing is to be paid if the Borrower has
been informed of such drawing by the L/C Issuer on or before 11:00 a.m. (Chicago
time) on the date when such drawing is to be paid or, if notice of such drawing
is given to the Borrower after 11:00 a.m. (Chicago time) on the date when such
drawing is to be paid, by no later than 12:00 Noon (Chicago time) on the
following Business Day, in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois or such other office as the
Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds). If the Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.3(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(e) below.
(d)    Obligations Absolute. The Borrower's obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does



--------------------------------------------------------------------------------


not strictly comply with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders,
or the L/C Issuer shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
L/C Issuer; provided that the foregoing shall not be construed to excuse the L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the L/C Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the L/C
Issuer (as determined by a court of competent jurisdiction by final and
non-appealable judgment), the L/C Issuer shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the L/C Issuer may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(e)    The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or if
received later than 1:00 p.m. (Chicago time), on the following Business Day, pay
to the Administrative Agent for the account of



--------------------------------------------------------------------------------


the L/C Issuer an amount equal to such Participating Lender’s Revolver
Percentage of such unpaid or recaptured Reimbursement Obligation together with
interest on such amount accrued from the date the related payment was made by
the L/C Issuer to the date of such payment by such Participating Lender at a
rate per annum equal to: (i) from the date the related payment was made by the
L/C Issuer to the date two (2) Business Days after payment by such Participating
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder. The several obligations of the Participating
Lenders to the L/C Issuer under this Section 1.3 shall be absolute, irrevocable,
and unconditional under any and all circumstances whatsoever and shall not be
subject to any set‑off, counterclaim or defense to payment which any
Participating Lender may have or have had against the Borrower, the L/C Issuer,
the Administrative Agent, any Lender or any other Person whatsoever. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of any
Commitment of any Lender, and each payment by a Participating Lender under this
Section 1.3 shall be made without any offset, abatement, withholding or
reduction whatsoever.
(f)    Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it. The obligations of the Participating
Lenders under this Section 1.3(f) and all other parts of this Section 1.3 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.
(g)    Manner of Requesting a Letter of Credit. The Borrower shall provide at
least five (5) Business Days’ advance written notice to the Administrative Agent
of each request for the issuance of a Letter of Credit, such notice in each case
to be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have



--------------------------------------------------------------------------------


been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.
(h)    Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time
by any other Lender or an Affiliate of any Lender by written agreement among the
Borrower, the Administrative Agent, the replaced L/C Issuer and the successor
L/C Issuer. The Administrative Agent shall notify the Lenders of any such
replacement of the L/C Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced L/C Issuer. From and after the effective date of any such replacement
(i) the successor L/C Issuer shall have all the rights and obligations of the
L/C Issuer under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “L/C Issuer” shall be deemed
to refer to such successor or to any previous L/C Issuer, or to such successor
and all previous L/C Issuers, as the context shall require. After the
replacement of a L/C Issuer hereunder, the replaced L/C Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of a
L/C Issuer under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
Section 1.4.    Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Lender shall bear interest (computed on the basis
of a year of 365 or 366 days, as the case may be, and the actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is advanced, or
created by conversion from a Eurodollar Loan, until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable by the
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).
“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2



--------------------------------------------------------------------------------


of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%. As used herein,
the term “LIBOR Quoted Rate” means, for any day, the rate per annum equal to the
quotient of (i) the rate per annum (rounded upwards, if necessary, to the next
higher one hundred‑thousandth of a percentage point) for deposits in U.S.
Dollars for a one-month interest period which appears on the LIBOR01 Page as of
11:00 a.m. (London, England time) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) divided by (ii) one (1) minus
the Eurodollar Reserve Percentage.
(b)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
Adjusted LIBOR    =                          LIBOR                     
1 ‑ Eurodollar Reserve Percentage
“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank



--------------------------------------------------------------------------------


eurodollar market selected by the Administrative Agent for delivery on the first
day of and for a period equal to such Interest Period and in an amount equal or
comparable to the principal amount of the Eurodollar Loan scheduled to be made
as part of such Borrowing.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred‑thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.
“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).
(c)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
Section 1.5.    Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under a Credit shall be in an amount not
less than $100,000. Each Borrowing of Eurodollar Loans advanced, continued or
converted under a Credit shall be in an amount equal to $500,000 or such greater
amount which is an integral multiple of $100,000. Without the Administrative
Agent’s consent, there shall not be more than five (5) Borrowings of Eurodollar
Loans outstanding hereunder.
Section 1.6.    Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 1.5 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of



--------------------------------------------------------------------------------


such Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Administrative
Agent by telephone, telecopy, or other telecommunication device acceptable to
the Administrative Agent (which notice shall be irrevocable once given and, if
by telephone, shall be promptly confirmed in writing), substantially in the form
attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent. Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurodollar Loans must be given by no later
than 10:00 a.m. (Chicago time) at least three (3) Business Days before the date
of the requested continuation or conversion. All such notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. No Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Default or Event of Default
then exists. The Borrower agrees that the Administrative Agent may rely on any
such telephonic, telecopy or other telecommunication notice given by any person
the Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.
(c)    Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 1.6(a) and such Borrowing is not prepaid in accordance with
Section 1.8(a), such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans. In the event the Borrower fails to give notice pursuant to
Section 1.6(a) above of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 12:00 noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans under the Revolving Credit on



--------------------------------------------------------------------------------


such day in the amount of the Reimbursement Obligation then due, which Borrowing
shall be applied to pay the Reimbursement Obligation then due.
(d)    Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois (or at such other location as the Administrative Agent
shall designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower on the date of such Borrowing as instructed
by the Borrower.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.11 hereof so that the Borrower will have no
liability under such Section with respect to such payment.
Section 1.7.    Maturity of Loans. Each Term Loan and each Revolving Loan, both
for principal and interest not sooner paid, shall mature and be due and payable
by the Borrower on the Termination Date.
Section 1.8.    Prepayments. (a) Optional. The Borrower may prepay in whole or
in part (but, if in part, then: (i) if such Borrowing is of Base Rate Loans, in
an amount not less than



--------------------------------------------------------------------------------


$100,000, (ii) if such Borrowing is of Eurodollar Loans, in an amount not less
than $500,000, and (iii) in each case, in an amount such that the minimum amount
required for a Borrowing pursuant to Section 1.5 hereof remains outstanding) any
Borrowing of Eurodollar Loans at any time upon three (3) Business Days prior
notice by the Borrower to the Administrative Agent or, in the case of a
Borrowing of Base Rate Loans, notice delivered by the Borrower to the
Administrative Agent no later than 10:00 a.m. (Chicago time) on the date of
prepayment (or, in any case, such shorter period of time then agreed to by the
Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.11 hereof.
(b)    Mandatory.
(i)    If at any time the sum of the unpaid principal balance of the Term Loans,
the Incremental Term Loans (if any), the Revolving Loans and the L/C Obligations
then outstanding shall be in excess of the Borrowing Base as then determined and
computed, the Borrower shall immediately and without notice or demand pay over
the amount of the excess to the Administrative Agent for the account of the
Lenders as and for a mandatory prepayment on such Obligations, with each such
prepayment first to be applied to the Revolving Loans until paid in full, then
to the Term Loans and the Incremental Term Loans (if any) on a combined ratable
basis with respect to all such Loans until such Loans are paid in full, with any
remaining balance to be held by the Administrative Agent in the Collateral
Account as security for the Obligations owing with respect to the Letters of
Credit.
(ii)    Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 1.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 1.11 hereof. Each prefunding of L/C Obligations shall be made in
accordance with Section 9.4 hereof.
(c)    Any amount of Revolving Loans paid or prepaid before the Termination Date
may, subject to the terms and conditions of this Agreement, be borrowed, repaid
and borrowed again. No amount of Term Loans or Incremental Term Loans paid or
prepaid may be reborrowed.
Section 1.9.    Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the Borrower
shall pay interest (after as well



--------------------------------------------------------------------------------


as before entry of judgment thereon to the extent permitted by law) on the
principal amount of all Loans and Reimbursement Obligations, and letter of
credit fees at a rate per annum equal to:
(a)    for any Base Rate Loan, the sum of 3.0% plus the Applicable Margin plus
the Base Rate from time to time in effect;
(b)    for any Eurodollar Loan, the sum of 3.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 3.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;
(c)    for any Reimbursement Obligation, the sum of 3.0% plus the amounts due
under Section 1.3 with respect to such Reimbursement Obligation; and
(d)    for any Letter of Credit, the sum of 3.0% plus the letter of credit fee
due under Section 2.1 with respect to such Letter of Credit;
provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.
Section 1.10.    Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded absent manifest error; provided,
however, that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Obligations in accordance with their terms.



--------------------------------------------------------------------------------


(d)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D-1 (in the case of its Term Loan and referred
to herein as a “Term Note”), D-2 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or D‑3 (in the case of its
Incremental Term Loans and referred to herein as the “Incremental Term Note”),
as applicable (the Term Notes, the Revolving Notes and the Incremental Term
Notes being hereinafter referred to collectively as the “Notes” and individually
as a “Note”). In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to such Lender or its registered assigns in the
amount of the relevant Term Loan, Revolving Credit Commitment or Incremental
Term Loan, as applicable. Thereafter, the Loans evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 12.12) be represented by one or more Notes payable to the order of
the payee named therein or any assignee pursuant to Section 12.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
above.
Section 1.11.    Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re‑employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 1.6(a) hereof,
(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive if reasonably determined.



--------------------------------------------------------------------------------


Section 1.12.    Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Administrative
Agent (or such shorter period of time agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$1,000,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that (x) the Revolving Credit
Commitments may not be reduced to an amount less than the sum of the aggregate
principal amount of Revolving Loans and L/C Obligations then outstanding and
(y) any partial termination of the Revolving Credit Commitments shall not reduce
the aggregate Revolving Credit Commitments to less than $20,000,000. Any
termination of the Revolving Credit Commitments below the L/C Sublimit then in
effect shall reduce the L/C Sublimit by a like amount. The Administrative Agent
shall give prompt notice to each Lender of any such termination of the Revolving
Credit Commitments.
(b)    Reinstatement. Any termination of the Commitments pursuant to this
Section 1.12 may not be reinstated.
Section 1.13.    Substitution of Lenders. In the event (a) the Borrower receives
a claim from any Lender for compensation under Section 10.3 or 12.1 hereof,
(b) the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is then a Defaulting Lender or such Lender
is a Subsidiary or Affiliate of a Person who has been deemed insolvent or
becomes the subject of a bankruptcy or insolvency proceeding or a receiver or
conservator has been appointed for any such Person, or (d) a Lender fails to
consent to an amendment or waiver requested under Section 12.13 hereof at a time
when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par, without recourse, all of
its interest, rights, and obligations hereunder (including all of its
Commitments and the Loans and participation interests in Letters of Credit and
other amounts at any time owing to it hereunder and the other Loan Documents) to
an Eligible Assignee specified by the Borrower, provided that (i) such
assignment shall not conflict with or violate any law, rule or regulation or
order of any court or other governmental authority, (ii) the Borrower shall have
paid to the Affected Lender all monies (together with amounts due such Affected
Lender under Section 1.11 hereof as if the Loans owing to it were prepaid rather
than assigned) other than such principal owing to it hereunder, and (iii) the
assignment is entered into in accordance with, and subject to the consents
required by, Section 12.12 hereof (provided any assignment fees and reimbursable
expenses due thereunder shall be paid by the Borrower).



--------------------------------------------------------------------------------


Section 1.14.    Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.13 hereof.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 9.4; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 9.4; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Obligations in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 7.1 hereof
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C



--------------------------------------------------------------------------------


Obligations owed to, all Non‑Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with their Percentages of the relevant Commitments without giving effect to
Section 1.14(a)(iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 1.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 9.4 hereof.
(C)    With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall pay to each
Non‑Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non‑Defaulting Lender pursuant to
clause (iv) below.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non‑Defaulting Lenders in accordance with their respective
Percentages of the relevant Commitments (calculated without regard to such
Defaulting Lender’s Commitments) but only to the extent that (x) the conditions
set forth in Section 7.1 hereof are satisfied at the time of such reallocation,
and (y) such reallocation does not cause the aggregate Revolving Loans and
interests in L/C Obligations of any Non‑Defaulting Lender to exceed such
Non‑Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim



--------------------------------------------------------------------------------


of a Non‑Defaulting Lender as a result of such Non‑Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to them hereunder or under law, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 9.4.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with their respective Percentages of the relevant
Commitments (without giving effect to Section 1.14(a)(iv) hereof), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
L/C Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
Section 1.15.    Incremental Facilities. (a) General Terms. The Borrower may by
written notice to the Administrative Agent elect to request (i) prior to the
Termination Date, an increase to the existing Revolving Credit Commitments (any
such increase, the “Incremental Revolving Credit Commitments”) and/or (ii) the
establishment of one or more new term loan commitments (any such increase, the
“Incremental Term Loan Commitments”), by an amount not in excess of $50,000,000
in the aggregate and not less than $5,000,000 individually (or such lesser
amount that shall be approved by Administrative Agent or such lesser amount that
shall constitute the difference between $50,000,000 and the aggregate of such
Incremental Revolving Credit Commitments and Incremental Term Loan Commitments
obtained prior to such date). Each such notice shall specify (x) the Business
Day (each an “Increased Amount Date”) on which the Borrower proposes that the
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as



--------------------------------------------------------------------------------


applicable, shall be effective, which shall be a date not less than 60 days
after the date on which such notice is delivered to Administrative Agent and
(y) the identity of each Lender, or other Person that is an Eligible Assignee
(each, an “Incremental Revolving Loan Lender” or an “Incremental Term Loan
Lender”, as applicable), to whom the Borrower proposes any portion of such
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, be allocated and the amount of such allocations; provided that
Administrative Agent may elect or decline to arrange such Incremental Revolving
Credit Commitments or Incremental Term Loan Commitments in its sole discretion
and any Lender approached to provide all or a portion of the Incremental
Revolving Credit Commitments or Incremental Term Loan Commitments may elect or
decline, in its sole discretion, to provide an Incremental Revolving Credit
Commitment or an Incremental Term Loan Commitment. Any Incremental Term Loans
made on an Increased Amount Date shall be designated a separate series (each, a
“Series”) of Incremental Term Loans for all purposes of this Agreement.
(b)    Conditions to Incremental Loans. Such Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments shall become effective as of
such Increased Amount Date; provided that (i) no Default or Event of Default
shall exist on such Increased Amount Date before or after giving effect to such
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable; (ii) all representations and warranties contained in Section 6
hereof shall be true and correct before and after giving effect to such
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, except to the extent the same expressly relate to an earlier date
(in which case, the same shall be true and correct as of such earlier date);
(iii) the Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments, as applicable, shall be effected pursuant to one or more joinder
agreements (each, an “Increase Joinder Agreement”) executed and delivered by the
Borrower, each Incremental Revolving Loan Lender or each Incremental Term Loan
Lender, as applicable, and the Administrative Agent, in form and substance
reasonably satisfactory to each of them (provided that, such Increase Joinder
Agreement shall be consistent with the terms of this Agreement), and each of
which shall be recorded in the Register and each Incremental Revolving Loan
Lender and Incremental Term Loan Lender, as applicable, shall be subject to the
requirements set forth in Section 12.1(b); (iv) the Borrower shall make any
payments required pursuant to Section 1.11 in connection with the Incremental
Revolving Credit Commitments or Incremental Term Loan Commitments, as
applicable; and (v) the Borrower shall deliver or cause to be delivered any
documents reasonably requested by Administrative Agent in connection with any
such transaction and consistent with Section 7.2 hereof.
(c)    Incremental Revolving Loans. On any Increased Amount Date on which
Incremental Revolving Credit Commitments are effected, subject to the
satisfaction of the terms and conditions expressed in the foregoing clauses (a)
and (b), (i) each of the Lenders shall assign to each of the



--------------------------------------------------------------------------------


Incremental Revolving Loan Lenders, and each of the Incremental Revolving Loan
Lenders shall purchase from each of the Lenders, at the principal amount thereof
(together with accrued interest), Revolving Loans and interests in Letters of
Credit outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, the Revolving
Loans and interests in Letters of Credit will be held by the Lenders according
to their then‑existing Revolver Percentages after giving effect to the addition
of such Incremental Revolving Credit Commitments to the Revolving Loan
Commitments, (ii) the share of each respective Incremental Revolving Credit
Commitment held by each respective Incremental Revolving Loan Lender shall be
deemed for all purposes a Revolving Loan Commitment of such Lender and each Loan
made thereunder (an “Incremental Revolving Loan”) shall be deemed, for all
purposes, a Revolving Loan and all references to the Loan Documents to Revolving
Credit Commitments and Revolving Loans shall be deemed to include the
Incremental Revolving Credit Commitments and Incremental Revolving Loans made
pursuant to this Section and (iii) each Incremental Revolving Loan Lender with a
Revolving Credit Commitment shall become a Lender with a Revolving Credit
Commitment with respect to its respective share of the Incremental Revolving
Credit Commitments and all matters relating thereto.
(d)    Incremental Term Loans. On any Increased Amount Date on which any
Incremental Term Loan Commitments of any Series are effective, subject to the
satisfaction of the terms and conditions expressed in the foregoing clauses (a)
and (b), (i) each Incremental Term Loan Lender of any Series shall make a Loan
to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Percentage of the Incremental Term Loan Commitment of such Series, and (ii) each
Incremental Term Loan Lender of any Series shall become a Lender hereunder with
respect to its Incremental Term Loan.
(e)    Incremental Loan Notices. Administrative Agent shall notify the Lenders
promptly upon receipt of the Borrower’s notice of each Increased Amount Date and
in respect thereof (i) the Incremental Revolving Credit Commitments and the
Incremental Revolving Loan Lenders or the Series of Incremental Term Loan
Commitments and the Incremental Term Loan Lenders of such Series, as applicable,
and (ii) in the case of each notice to any Lender of Revolving Loans, the new
Revolver Percentage for such Lender, in each case subject to the assignments
contemplated by clause (c) of this section.
(f)    Terms and Provisions of Incremental Loans. The terms and provisions of
the Incremental Term Loans and Incremental Term Loan Commitments of any Series
shall be identical to the Term Loans and the terms and provisions of the
Incremental Revolving Loans shall be identical to the Revolving Loans. Each
Increase Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and any other Loan Documents as may be



--------------------------------------------------------------------------------


necessary or appropriate, in the opinion of the Administrative Agent to effect
the provision of this Section 1.15.
(g)    Equal and Ratable Benefit. The Incremental Revolving Loans, Incremental
Revolving Credit Commitments, Incremental Term Loans and Incremental Term Loan
Commitments established pursuant to this Section 1.15 shall constitute Loans and
Credit under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably with the obligations from the Guarantors.
Section 1.16.    Extension of Termination Date. Borrower may, by notice to
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given at least forty-five (45) days and not more than ninety (90) days
prior to the then-existing Termination Date (the “Existing Termination Date”),
request that Lenders extend the Existing Termination Date for one additional
one-year period. Upon the Borrower’s timely delivery of such notice to
Administrative Agent and provided, that (i) no Default or Event of Default has
occurred and is continuing (both on the date the notice is delivered and on the
then Existing Termination Date) and (ii) the Borrower has paid in immediately
available funds the Extension Fee on or prior to the first day of any requested
extension period, then the Termination Date shall be extended to the first
anniversary of the then Existing Termination Date. Should the Termination Date
be extended, the terms and conditions of this Agreement will apply during any
such extension period, and from and after the date of such extension, the term
“Termination Date” shall mean the last day of the extended term.
SECTION 2.
FEES.

Section 2.1. Fees. (a) Revolving Credit Commitment Fee. The Borrower shall pay
to the Administrative Agent for the ratable account of the Lenders in accordance
with their Revolver Percentages a commitment fee on the average daily Unused
Revolving Credit Commitments at a rate per annum equal to (x) 0.25% if the
average daily Unused Revolving Credit Commitments are less than or equal to 50%
of the Revolving Credit Commitments then in effect and (y) 0.35% if the average
daily Unused Revolving Credit Commitments are greater than 50% of the Revolving
Credit Commitments then in effect (computed on the basis of a year of 360 days
and the actual number of days elapsed) and determined based on the average daily
Unused Revolving Credit Commitments during such previous quarter. Such
commitment fee shall be payable quarterly in arrears on the last day of each
March, June, September, and December in each year (commencing on the first such
date occurring after the date hereof) and on the Termination Date, unless the
Revolving Credit Commitments are terminated in whole on an earlier date, in
which event the commitment fee for the period to the date of such termination in
whole shall be calculated and paid on the date of such termination. Any such
commitment fee for the first quarter following Closing Date shall be prorated
according to the number of days this Agreement was in effect during such
quarter.



--------------------------------------------------------------------------------


(b)    Letter of Credit Fees. On the date of issuance or extension, or increase
in the amount, of any Letter of Credit pursuant to Section 1.3 hereof, the
Borrower shall pay to the L/C Issuer for its own account a fronting fee equal to
0.125% of the face amount of (or of the increase in the face amount of) such
Letter of Credit. Quarterly in arrears, on the last day of each March, June,
September, and December, commencing on the first such date occurring after the
date hereof, the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders in accordance with their Revolver Percentages, a letter
of credit fee (the “L/C Participation Fee”) at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face amount of Letters of Credit outstanding during such quarter.
If no Letters of Credit were outstanding during such quarter, no such fee shall
be owed. In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
cancellation, assignment, and other administrative fees for each Letter of
Credit as established by the L/C Issuer from time to time.
(c)    Administrative Agent and Other Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit and for the benefit of the
Lenders, as applicable, the fees agreed to between the Administrative Agent and
the Borrower in a fee letter dated December 11, 2012, or as otherwise agreed to
in writing between them.
SECTION 3.
PLACE AND APPLICATION OF PAYMENTS.

Section 3.1.    Place and Application of Payments. All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender(s) or L/C Issuer entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day. All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set‑off or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. If the
Administrative Agent causes amounts to be distributed to the Lenders in reliance
upon the assumption that the Borrower will make a scheduled payment and such
scheduled payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day



--------------------------------------------------------------------------------


during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.
Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations and all payments under or in respect of the
Guaranties received, in each instance by the Administrative Agent or any of the
Lenders after acceleration or the final maturity of the Obligations or
termination of the Commitments as a result of an Event of Default, shall be
remitted to the Administrative Agent and distributed as follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 12.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);
(b)    second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(c)    third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and Hedging Liability, the
aggregate amount paid to, or held as collateral security for, the Lenders and
L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;
(d)    fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
evidenced by the Loan



--------------------------------------------------------------------------------


Documents (including, without limitation, Bank Product Obligations) to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and
(e)    finally, to the Borrower or whoever else may be lawfully entitled
thereto.
SECTION 4.
GUARANTIES.

Section 4.1.    Guaranties. The payment and performance of the Obligations,
Hedging Liability, and Bank Product Obligations shall at all times be guaranteed
by Whitestone REIT and each direct and indirect Material Subsidiary of the
Borrower pursuant to Section 13 hereof or pursuant to one or more guaranty
agreements in form and substance acceptable to the Administrative Agent, as the
same may be amended, modified or supplemented from time to time (individually a
“Guaranty” and collectively the “Guaranties” and Whitestone REIT and each such
Material Subsidiary executing and delivering a Guaranty being referred to herein
as a “Guarantor” and collectively the “Guarantors”).
Section 4.2.    Further Assurances. In the event the Borrower or any Guarantor
forms or acquires any other Material Subsidiary after the date hereof, except as
otherwise provided in Section 4.1, the Borrower shall promptly upon such
formation or acquisition cause such newly formed or acquired Material Subsidiary
to execute a Guaranty or an Additional Guarantor Supplement in the form of
Exhibit G attached hereto (the “Additional Guarantor Supplement”) as the
Administrative Agent may then require, and the Borrower shall also deliver to
the Administrative Agent, or cause such Material Subsidiary to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.
SECTION 5.
DEFINITIONS; INTERPRETATION.

Section 5.1.    Definitions. The following terms when used herein shall have the
following meanings:
“Adjusted LIBOR” is defined in Section 1.4(b) hereof.
“Adjusted Property NOI” means for any Rolling Period for any Property, an amount
equal to (i) the Property NOI for such Property minus (ii) the sum of (a) the
greater of a management fee that is 3% of the aggregate net revenues from the
operations of such Property during such period and the actual management fee and
(b) an annual capital expenditures reserve of $0.25 per square foot for such
Property.



--------------------------------------------------------------------------------


“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.7
hereof.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 20% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 20% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
“Aggregate Borrowing Base Value” means the sum of the Borrowing Base Values of
each Eligible Property.
“Aggregate Unrestricted Cash” means, as of any date, the amount of cash of the
Borrower and its Subsidiaries which is not subject to any Lien, other than Liens
in favor of Administrative Agent.
“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.



--------------------------------------------------------------------------------


“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level II below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:
Level
Total Indebtedness to Total Asset Value Ratio for Such Pricing Date
Applicable Margin for Base Rate Loans and Reimbursement Obligations shall be:
Applicable Margin for Eurodollar Loans and Letter of credit Fee Shall Be:
IV
Greater than 0.55 to 1.00
1.50%
2.50%
III
Less than or equal to 0.55 to 1.00, but greater than 0.50 to 1.00
1.25%
2.25%
II
Less than or equal to 0.50 to 1.00, but greater than 0.45 to 1.00
1.00%
2.00%
I
Less than or equal to 0.45 to 1.00
.75%
1.75%

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrower ending on or after March 31, 2013, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year‑end financial statements, audit report)
for the Fiscal Quarter then ended, pursuant to Section 8.5 hereof. The
Applicable Margin shall be established based on the Total Indebtedness to Total
Asset Value Ratio for the most recently completed Fiscal Quarter and the
Applicable Margin established on a Pricing Date shall remain in effect until the
next Pricing Date. If the Borrower has not delivered its financial statements by
the date such financial statements (and, in the case of the year‑end financial
statements, audit report) are required to be delivered under Section 8.5 hereof,
until such financial statements and audit report are delivered, the Applicable
Margin shall be the highest Applicable Margin (i.e., Level IV shall apply). If
the Borrower subsequently delivers such financial statements before the next
Pricing Date, the Applicable Margin established by such late delivered financial
statements shall take effect from the date of delivery until the next Pricing
Date. In all other circumstances, the Applicable Margin established by such
financial statements shall be in effect from the Pricing Date that occurs
immediately after the end of the Fiscal Quarter covered by such financial
statements until the next Pricing Date. Each determination of the Applicable
Margin made by the Administrative Agent in accordance with the foregoing shall
be conclusive and binding on the Borrower and the Lenders if reasonably
determined. The parties understand that the Applicable Margin set forth herein
may be determined and/or adjusted from time to time based upon certain financial
ratios and/or other information to be provided or certified to the
Administrative Agent, the Lenders and the L/C Issuer by the Borrower (the
“Borrower Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including, without limitation,
because



--------------------------------------------------------------------------------


of a subsequent restatement of earnings by the Borrower) at the time it was
delivered to the Administrative Agent, the Lenders and the L/C Issuer, and if
the applicable interest rate or fees calculated for any period were lower than
they should have been had the correct information been timely provided, then,
such Applicable Margin for such period shall be automatically recalculated using
correct Borrower Information. The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay within five (5) Business Days of
receipt of such written notice such additional interest or fees due to the
Administrative Agent, for the account of each Lender holding Commitments and
Loans at the time the additional interest and fee payment is received. Any
recalculation of the Applicable Margin required by this provision shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Administrative Agent’s, L/C Issuer’s or any Lender’s other rights
under this Agreement.
“Application” is defined in Section 1.3(b) hereof.
“Appraisal” shall mean an appraisal for any Property performed according to
FIRREA or MAI standards.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assets Under Development” means any real property under construction excluding
minor renovations of completed buildings.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.
“Bank Products” means each and any of the following bank products and services
provided to the Borrower, Whitestone REIT or any Subsidiary by any Lender or any
of its Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).



--------------------------------------------------------------------------------


“Bank Product Obligations” of the Borrower, Whitestone REIT and the Subsidiaries
means any and all of their obligations, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Bank Products.
“Bankruptcy Event” means, with respect to any Tenant, any event of the type
described in clause (j) or (k) of Section 9.1 hereof with respect to such
Tenant.
“Base Rate” is defined in Section 1.4(a) hereof.
“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders under a Credit according to their Percentages of such Credit. A
Borrowing is “advanced” on the day Lenders advance funds comprising such
Borrowing to the Borrower, is “continued” on the date a new Interest Period for
the same type of Loans commences for such Borrowing, and is “converted” when
such Borrowing is changed from one type of Loans to the other, all as determined
pursuant to Section 1.6 hereof.
“Borrowing Base” means, at any date of its determination, an amount equal to:
(a)
(i) with respect to all Eligible Properties owned by the Borrower or any
Guarantor for 12 months or more, the lesser of (A) 60% of the Aggregate
Borrowing Base Value of all such Eligible Properties on such date and (B) the
Debt Service Coverage Amount of all such Eligible Properties on such dates; plus

(ii) with respect to all Eligible Properties owned by the Borrower or any
Guarantor for less than 12 months, 60% of the Aggregate Borrowing Base Value of
all such Eligible Properties on such date; minus
(b)
the sum of (i) the outstanding principal amount of Revolving Loans plus (ii) the
face amount of all Letters of Credit plus (iii) the outstanding principal amount
of the Term Loans plus (iv) the outstanding principal amount of the Incremental
Term Loans (if any); minus




--------------------------------------------------------------------------------


(c)    the aggregate amount of Unsecured Other Recourse Debt.
“Borrowing Base Certificate” means the certificate in the form of Exhibit H
hereto, or in such other form acceptable to the Administrative Agent, to be
delivered to the Administrative Agent and the Lenders pursuant to
Sections 7.2(j), 7.3 and 8.5 hereof.
“Borrowing Base Determination Date” means each date on which the Borrowing Base
is certified to the Administrative Agent, as follows:
(a)    Quarterly. On the last day of each Fiscal Quarter.
(b)    Property Adjustments. Following each addition or deletion of an Eligible
Property in accordance with Section 7.3 hereof, the Aggregate Borrowing Base
Value shall be adjusted accordingly.
(c)    Acquisition of Eligible Property. If proceeds of Loans advanced hereunder
will be applied in connection with the acquisition of an Eligible Property
approved in accordance with the terms of Section 7.3 hereof, the Borrower shall
deliver to the Administrative Agent a certified pro forma Borrowing Base
Certificate calculated as of the date of any such borrowing and after giving
effect to the addition of such Property as an Eligible Property.
(d)    Notice of Borrowing Base Change. Promptly following any date the
Borrowing Base is re-determined in accordance with the preceding paragraphs, the
Administrative Agent shall give notice to the Lenders and the Borrower of the
new Borrowing Base.
“Borrowing Base Requirements” means with respect to the calculation of clause
(a)(i)(A) of the Borrowing Base, collectively that (a) at all times such
calculation shall be based on no less than twelve (12) Eligible Properties; (b)
the aggregate Occupancy Rate for all Eligible Properties shall be greater than
(i) for each calculation made on or prior to December 31, 2014, 75% and (ii) at
all times thereafter, 80%; and (c) no more than 25% of the Aggregate Borrowing
Base Value may be comprised of any one Eligible Property; provided that, for
each calculation made on or prior to December 31, 2013, the Dana Park Property
may, to the extent it constitutes an Eligible Property, comprise up to 35% of
the Aggregate Borrowing Base.
“Borrowing Base Value” means, at any date of its determination, (i) with respect
to all Eligible Properties owned by the Borrower or any Guarantor for 12 months
or more, an amount equal to the quotient of the Adjusted Property NOI of the
applicable Eligible Property divided by such Eligible Property’s applicable
Capitalization Rate and (ii) with respect to all Eligible Properties owned by
the Borrower or any Guarantor for less than 12 months, an aggregate of all
purchase prices for such properties.



--------------------------------------------------------------------------------


“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capitalization Rate” means 9.00% for all Properties. At the reasonable request
of the Borrower, the Administrative Agent shall from time to time review the
Capitalization Rates set forth in this definition based on current Property
Income and Property value information and may, but in no event shall be
obligated to, make adjustments in the Capitalization Rates with the approval of
the Required Lenders and upon written notice to the Borrower.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer and the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agreed in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary,(x) the Dodd-Frank Wall Street



--------------------------------------------------------------------------------


Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 30% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully‑diluted basis, other than acquisitions of such interests by any party who
is an officer or trustee of the Borrower as of the Closing Date, (b) the failure
of individuals who are members of the board of trustees (or similar governing
body) of Whitestone REIT on the Closing Date (together with any new or
replacement trustees whose initial nomination for election was approved by a
majority of the trustees who were either trustees on the Closing Date or
previously so approved) to constitute a majority of the board of trustees (or
similar governing body) of Whitestone REIT, (c) any “Change of Control” (or
words of like import), as defined in any agreement or indenture relating to any
issue of Indebtedness of the Borrower, Whitestone REIT or any Subsidiary shall
occur or (d) termination of the chief executive officer of the Borrower without
cause, excluding non-appealable determinations by a court of law for fraud,
gross negligence, or willful neglect, which would be considered termination for
cause.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral Account” is defined in Section 9.4 hereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Consolidated Adjusted Property NOI” means for any Rolling Period, the
consolidated Adjusted Property NOI of the Borrower and its Subsidiaries.



--------------------------------------------------------------------------------


“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
“Credit” means any of the Revolving Credit, the Term Credit, the Incremental
Revolving Credit and the Incremental Term Credit.
“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.
“Dana Park Property” means the Property located at 1744 South Val Vista Drive,
Mesa, Arizona 85204.
“Debt Service” means, for any Fiscal Quarter, the sum of (a) Interest Expense
and (b) the greater of (i) zero or (ii) scheduled principal amortization paid on
Total Indebtedness (exclusive of any balloon payments or prepayments of
principal paid on such Total Indebtedness).
“Debt Service Coverage Amount” means, for the applicable Eligible Properties,
the principal amount of a loan that would be serviced by the Adjusted Property
NOI for the Rolling Period most recently ended for which financial statements
have been delivered pursuant to Section 8.5 hereof at a debt service coverage
ratio of 1.50 to 1.00 with interest and principal payments at the greater of (i)
8.0% per annum (assuming a 30-year amortization) and (ii) the 10-year treasury
rate on the last day of such period plus 3.5% (assuming a 30-year amortization).
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions form time to time in effect.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Lender” means, subject to Section 1.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days



--------------------------------------------------------------------------------


of the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 1.14(b)) upon delivery of written notice
of such determination to the Borrower, the L/C Issuer and each Lender.
“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
“EBITDA” means, for any period, determined on a consolidated basis of the
Borrower and its Subsidiaries, in accordance with GAAP, the sum of net income
(or loss) plus: (i) depreciation and amortization expense, to the extent
included as an expense in the calculation of net income (or loss); (ii) Interest
Expense, to the extent included as an expense in the calculation of net income
(or loss); (iii) income tax expense, to the extent included as an expense in the
calculation of net income (or loss); (iv) extraordinary, unrealized or
non‑recurring losses, including impairment charges and reserves to the extent
included as an expense in the calculation of net income (or loss), minus: (v)



--------------------------------------------------------------------------------


funds received by the Borrower or a Subsidiary as rent but which are reserved
for capital expenses; (vi) extraordinary gains and unrealized gains on the sale
of assets; and (vii) income tax benefits.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of an assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or any of the Borrower’s or such Guarantor’s Affiliates or Subsidiaries.
“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries.
“Eligible Property” means, as of any Borrowing Base Determination Date, any
Property owned by the Borrower or a Guarantor which satisfies the following
conditions which would permit such Property’s Borrowing Base Value to be
included in the Aggregate Borrowing Base Value or which Property will satisfy
such conditions upon such Property’s acquisition consummated with proceeds of
Loans advanced hereunder on the Borrowing Base Determination Date:
(a)    Is real commercial property owned 100% in fee simple by the Borrower or a
Guarantor;
(b)    Is a Property located in the contiguous United States;
(c)    If such Property is owned by the Borrower, (i) neither the Borrower’s
beneficial ownership interest in such Property nor the Property is subject to
any Lien (other than Permitted Liens or Liens in favor of the Administrative
Agent) or to any negative pledge and (ii) the Borrower has the unilateral right
to sell, transfer or otherwise dispose of such Property and to create a Lien on
such Property as security for Indebtedness;
(d)    If such Property is owned by a Material Subsidiary, (i) neither the
Borrower’s beneficial ownership interest in such Material Subsidiary nor the
Property is subject to any Lien (other than Permitted Liens or Liens in favor of
the Administrative Agent) or to any negative pledge, (ii) the Material
Subsidiary has the unilateral right to sell, transfer or otherwise dispose of
such Property and to create a Lien on such Property as security for
Indebtedness, and (iii) the Material Subsidiary has provided an Additional
Guarantor Supplement or other Guaranty to the Administrative Agent pursuant to
Section 4.2 hereof;



--------------------------------------------------------------------------------


(e)    The Administrative Agent shall have received to the extent requested
historic operating statements for such Property for the previous 3 years, if
available, and historic rent rolls for such Property for the previous 3 years,
if available;
(f)    That such Property, based on the Borrower’s or any Material Subsidiary’s
actual knowledge, is free of all material structural defects or major
architectural deficiencies, material title defects, material environmental
conditions or other adverse matters which, individually or collectively,
materially impair the value of such Property and, if the Property has an
underground storage tank located thereon or any other material environmental
concern as determined by the Administrative Agent, then the Administrative Agent
shall have received satisfactory environmental assessments, including, to the
extent requested, Phase I and Phase II reports, the results of which disclose
environmental conditions which are satisfactory to the Administrative Agent in
its sole discretion;
(g)    With respect to such Property, any Tenant under a Significant Lease is
not more than 60 days past due with respect to any monthly rent payment
obligations under such Lease; and
(h)    For each such Property, the Borrower shall have delivered to the
Administrative Agent a copy, certified as true and correct by the Borrower, of
each of the following: if the Property Owner is not the Borrower, the Property
Owner’s articles of incorporation, by-laws, partnership agreements, operating
agreements, as applicable, and certificates of existence, good standing and
authority to do business from each appropriate state authority, and partnership,
corporate or limited liability company, as applicable, authorizations
authorizing the execution, delivery and performance of the Additional Guarantor
Supplement all certified to be true and complete by a duly authorized officer of
such Property Owner.
“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management



--------------------------------------------------------------------------------


or use of natural resources and wildlife, (c) the protection or use of surface
water or groundwater, (d) the management, manufacture, possession, presence,
use, generation, transportation, treatment, storage, disposal, Release,
threatened Release, abatement, removal, remediation or handling of, or exposure
to, any Hazardous Material or (e) pollution (including any Release to air, land,
surface water or groundwater), and any amendment, rule, regulation, order or
directive issued thereunder.
“Equity Interests” means with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.
“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.
“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 1.13 hereof) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 12.1 amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it



--------------------------------------------------------------------------------


changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 12.1(b) or Section 12.1(d), and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Extension Fee” means an extension fee payable by the Borrower for a one-year
extension pursuant to Section 1.16 hereto in an amount equal to 0.20% of (i) the
Revolving Credit Commitments then in effect and (ii) the aggregate amount of
Term Loans and Incremental Term Loans (if any) then outstanding.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in Section
1.4(a) hereof.
“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31.
“Fiscal Year” means the twelve-month period ending on December 31.
“Fixed Charges” means, for any Fiscal Quarter, Debt Service for such quarter,
plus Preferred Dividends for such quarter and required distributions (other than
distributions by the Borrower to holders of operating partnership units and
distributions by Whitestone REIT to common equity holders), plus ground lease
payments unless such payments are deducted from Property NOI and EBITDA.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting



--------------------------------------------------------------------------------


Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.
“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.
“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.
“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower, Whitestone REIT or the Subsidiaries shall be a Hedging Agreement.
“Hedging Liability” means the liability of the Borrower, Whitestone REIT or any
Subsidiary to any of the Lenders, or any Affiliates of such Lenders in respect
of any Hedging Agreement as the Borrower, Whitestone REIT or such Subsidiary, as
the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor).



--------------------------------------------------------------------------------


“Increased Amount Date” is defined in Section 1.15(a) hereof.
“Increase Joinder Agreement” is defined in Section 1.15(b) hereof.
“Incremental Facilities” means the Incremental Revolving Credit and/or the
Incremental Term Credit established hereunder after the Closing Date in
accordance with Section 1.15 hereof.
“Incremental Revolving Credit” means the credit facility for making Incremental
Revolving Loans described in Section 1.15 hereof.
“Incremental Revolving Credit Commitments” is defined in Section 1.15(a) hereof.
“Incremental Revolving Loan” is defined in Section 1.15(c) hereof, and, as so
defined, includes a Base Rate Loan or an Eurodollar Loan, each of which is a
type of Incremental Revolving Loan hereunder.
“Incremental Revolving Loan Lender” is defined in Section 1.15(a) hereof.
“Incremental Term Credit” means the credit facility for making Incremental Term
Loans described in Section 1.15 hereof.
“Incremental Term Loan” is defined in Section 1.15(d) hereof, and, as so
defined, includes a Base Rate Loan or an Eurodollar Loan, each of which is a
type of Incremental Term Loan hereunder.
“Incremental Term Loan Commitments” is defined in Section 1.15(a) hereof.
“Incremental Term Loan Lender” as defined in Section 1.15(a) hereof.
“Incremental Term Loan Percentage” means for each Lender, with respect to each
Series, the percentage of the aggregate Incremental Term Loan Commitments of
such Series represented by such Lender’s portion thereof or, if such Incremental
Term Loan Commitments have been terminated, the percentage held by such Lender
of the aggregate principal amount of all Incremental Term Loans of such Series
then outstanding.
“Incremental Term Note” is defined in Section 1.10 hereof.
“Indebtedness” means, with respect to any Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by



--------------------------------------------------------------------------------


bonds, debentures, notes or similar instruments, or (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (c) accounts payable and accruals (excluding
any accrued dividends on common stock), the aggregate amount of which is greater
than 5% of Total Asset Value (calculated without taking into account any
accounts payable or accruals) as of any date of determination; (d) Capitalized
Lease Obligations of such Person (including ground leases to the extent required
under GAAP to be reported as a liability); (e) all reimbursement obligations
(contingent or otherwise) of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(f) all off-balance sheet obligations of such Person; (g) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any mandatorily redeemable Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (h) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than mandatorily redeemable Stock));
(i) net obligations under any derivative contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the derivatives termination
value thereof; (j) all Indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to recourse liability until a claim is made with respect
thereto, and then shall be included only to the extent of the amount of such
claim); (k) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (l) such Person’s ownership share
of the Indebtedness of any Affiliate of such Person. All Loans and L/C
Obligations shall constitute Indebtedness of the Borrower. Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venturer to the extent of such
Person’s ownership share of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s ownership share of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, the calculation of Indebtedness shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option



--------------------------------------------------------------------------------


for financial liabilities. Accordingly, the amount of liabilities shall be the
historical cost basis, which generally is the contractual amount owed adjusted
for amortization or accretion of any premium or discount
“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.
“Initial Properties” means collectively the Properties listed on Schedule 1.1
and “Initial Property” means any of such Properties.
“Interest Expense” means, with respect to a Person for any period of time the
interest expense whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period. Interest Expense
shall exclude any amortization of (i) deferred financing fees, including the
write-off such fees relating to the early retirement of such related
Indebtedness, and (ii) debt discounts (but only to the extent such discounts do
not exceed 3.0% of the initial face principal amount of such debt).
“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
Termination Date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, and (b) with respect to any Base Rate Loan, the last day
of every calendar quarter and on the Termination Date.
“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending 1,
2, 3, or 6 months thereafter, provided, however, that:
(i)    no Interest Period shall extend beyond the Termination Date;
(ii)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
(iii)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such



--------------------------------------------------------------------------------


Interest Period shall end on the last Business Day of the calendar month in
which such Interest Period is to end.
“Land Assets” means any real property which is not an Asset Under Development
and on which no significant improvements have been constructed.
“L/C Issuer” means Bank of Montreal, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“L/C Participation Fee” is defined in Section 2.1(b) hereof.
“L/C Sublimit” means $10,000,000, as may be reduced pursuant to the terms
hereof.
“Lease” means each existing or future lease, sublease, license, or other
agreement under the terms of which any Person has or acquires any right to
occupy or use any Property of the Borrower or any Subsidiary, or any part
thereof, or interest therein, as the same may be amended, supplemented or
modified.
“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.
“Lenders” means and includes Bank of Montreal and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 12.12 hereof.
“Lending Office” is defined in Section 10.4 hereof.
“Letter of Credit” is defined in Section 1.3(a) hereof.
“LIBOR” is defined in Section 1.4(b) hereof.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.



--------------------------------------------------------------------------------


“Loan” means any Revolving Loan, Term Loan, Incremental Revolving Loan or
Incremental Term Loan, whether outstanding as a Base Rate Loan or Eurodollar
Loan or otherwise, each of which is a “type” of Loan hereunder.
“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of Whitestone REIT, the Borrower or of Whitestone REIT,
the Borrower and its Subsidiaries taken as a whole, (b) a material impairment of
the ability of Whitestone REIT, the Borrower or any Subsidiary to perform its
obligations under any Loan Document or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against Whitestone REIT,
the Borrower or any Subsidiary of any Loan Document or the rights and remedies
of the Administrative Agent and the Lenders thereunder.
“Material Subsidiary” means, each Subsidiary that owns an Eligible Property
included in the Borrowing Base Value.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion except as otherwise provided for herein.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage Note” means a promissory note secured by a mortgage, deed of trust or
similar lien document.
“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” and “Notes” each is defined in Section 1.10 hereof.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due



--------------------------------------------------------------------------------


or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.
“Occupancy Rate” means for any Property, the percentage of the rentable area of
such Property occupied by bona fide Tenants of such Property or leased by such
Tenants pursuant to bona fide Tenant Leases, in each case, which Tenants (a) are
not more than 90 days in arrears on base rental or other similar payments due
under the Leases and (b) are not subject to a then continuing Bankruptcy Event,
or if subject to a then continuing Bankruptcy Event (i) the trustee in
bankruptcy of such Tenant shall have accepted and assumed such Lease or the
Tenant shall be in compliance with the rental payments described above in clause
(a); and (ii) to the extent that the Tenant shall have filed and the bankruptcy
court shall have approved the Tenant’s plan for reorganization, the Tenant shall
be performing its obligations pursuant to the approved plan of reorganization;
and (iii) is reasonably acceptable to the Administrative Agent.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC Event” means the event specified in Section 8.15 hereof.
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Recourse Debt” means, as of the date of determination, all Indebtedness
(including the face amount of all outstanding letters of credit) which is
recourse to, or has a deficiency guaranty provided by, Whitestone REIT, the
Borrower or any Material Subsidiary (directly or by a guaranty thereof, but
without duplication), other than with respect to the Loans, Letters of Credit
and other Obligations of the Borrower and Guarantors hereunder.



--------------------------------------------------------------------------------


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.13 hereof).
“Participating Interest” is defined in Section 1.3(e) hereof.
“Participating Lender” is defined in Section 1.3(e) hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Percentage” means, for any Lender, its Revolver Percentage, Term Loan
Percentage or Incremental Term Loan Percentage, as applicable; and where the
term “Percentage” is applied on an aggregate basis (including, without
limitation, Section 11.6 hereof), such aggregate percentage shall be calculated
by aggregating the separate components of the Revolver Percentage, Term Loan
Percentage or Incremental Term Loan Percentage and expressing such components on
a single percentage basis.
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 8.3; (b) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and
other similar Liens arising in the ordinary course of business securing
obligations that are not overdue or that are being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations;
(d) easements, zoning restrictions, rights of way and other encumbrances on
title to real property that, in the aggregate, do not materially and adversely
affect the value of such property or the use of such property for its present
purposes; (e) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of like nature incurred in the
ordinary course of business; (f) Liens in favor of the United States of America
for amounts paid to Whitestone REIT, the Borrower or any Subsidiary as progress
payments under government contracts entered into by it; (g) attachment, judgment
and other similar Liens arising in connection with court, reference or
arbitration proceedings, provided that the same have been in existence less than
20 days, that the same have been discharged or that execution or enforcement
thereof has been stayed pending appeal;



--------------------------------------------------------------------------------


and (h) Liens on Properties that are not Eligible Properties and whose Borrowing
Base Values are not included in the calculation of the Borrowing Base.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
“Preferred Dividends” means any dividend paid (or payable), as the case may be,
in cash on any preferred equity security issued by the Borrower.
“Property” or “Properties” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP, including any Eligible Property owned by the Borrower or any of its
Subsidiaries.
“Property Expenses” means the costs (including, but not limited to, payroll,
taxes, assessments, insurance, utilities, landscaping and other similar charges)
of operating and maintaining any Property that are the responsibility of the
Borrower or the applicable Guarantor that are not paid directly by any Tenant,
but excluding depreciation, amortization, interest costs and maintenance capital
expenditures.
“Property Income” means cash rents (excluding non‑cash straight‑line rent) and
other cash revenues received by the Borrower or a Guarantor in the ordinary
course for any Property, but excluding security deposits and prepaid rent except
to the extent applied in satisfaction of any Tenants’ obligations for rent.
“Property Net Operating Income” or “Property NOI” means, with respect to any
Property for any Rolling Period (without duplication) the aggregate amount of
(i) Property Income for such period minus (ii) Property Expenses for such
period.
“Property Owner” means the Person who owns fee or leasehold title interest (as
applicable) in and to a Property.



--------------------------------------------------------------------------------


“Qualified Ground Lease” means each of the ground leases or subground leases set
forth on Schedule 1.1 hereto and for a future Property means any ground lease
(a) which is a direct ground lease granted by the fee owner of real property,
(b) which may be transferred and/or assigned without the consent of the lessor
(or as to which the lease expressly provides that (i) such lease may be
transferred and/or assigned with the consent of the lessor and (ii) such consent
shall not be unreasonably withheld or delayed) or subject to certain reasonable
pre‑defined requirements, (c) which has a remaining term (including any renewal
terms exercisable at the sole option of the lessee) of at least twenty (20)
years, (d) under which no material default has occurred and is continuing, (e)
with respect to which a Lien may be granted without the consent of the lessor,
(f) which contains lender protection provisions acceptable to the Administrative
Agent, including, without limitation, provisions to the effect that (i) the
lessor shall notify any holder of a Lien in such lease of the occurrence of any
default by the lessee under such lease and shall afford such holder the option
to cure such default, and (ii) in the event that such lease is terminated, such
holder shall have the option to enter into a new lease having terms
substantially identical to those contained in the terminated lease and (g) which
is otherwise acceptable in form and substance to the Administrative Agent.
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) the L/C
Issuer, as applicable.
“Reimbursement Obligation” is defined in Section 1.3(c) hereof.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and Participating Interests in L/C Obligations and Unused
Revolving Credit Commitments constitute more than 66 2/3% of the sum of the
total outstanding Loans, Participating Interests in L/C Obligations, and Unused
Revolving Credit Commitments of the Lenders.
“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through



--------------------------------------------------------------------------------


Participating Interests in L/C Obligations) of the aggregate principal amount of
all Revolving Loans and L/C Obligations then outstanding.
“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.1 and 1.3 hereof.
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 attached hereto and made a part hereof, as the
same may be reduced or modified at any time or from time to time pursuant to the
terms hereof. The Borrower and the Lenders acknowledge and agree that the
Revolving Credit Commitments of the Lenders aggregate $125,000,000 on the date
hereof. The Borrower and the Lenders also acknowledge and agree that any
Incremental Revolving Credit Commitment is also a Revolving Credit Commitment.
“Revolving Loan” is defined in Section 1.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder. The Borrower and the Lenders acknowledge and agree that any
Incremental Revolving Loan is also a Revolving Loan.
“Revolving Note” is defined in Section 1.10 hereof.
“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.
“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw‑Hill Companies, Inc.
“Secured Debt” means all indebtedness outstanding of the Borrower and its
Subsidiaries, evidenced by notes, bonds, debentures or similar instruments and
Capital Lease Obligations that are secured by a Lien (other than certain
Permitted Liens).
“Series” as defined in Section 1.15(a) hereof.
“Significant Lease” means, as to any particular Property, each Lease which
constitutes 25% or more of all base rent revenue of such Property.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time



--------------------------------------------------------------------------------


directly or indirectly owned by such parent corporation or organization or by
any one or more other entities which are themselves subsidiaries of such parent
corporation or organization. Unless otherwise expressly noted herein, the term
“Subsidiary” means a Subsidiary of the Borrower or of any of its direct or
indirect Subsidiaries.
“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock, but excluding any preferred stock or other
preferred equity security.
“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.
“Tangible Net Worth” means for each applicable period, total equity on the
Borrower’s consolidated balance sheet as reported in its Form 10-K or 10-Q less
all amounts appearing on the assets side of its consolidated balance sheet
representing an intangible asset under GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of a Property under a Lease or other occupancy agreement with the Borrower or a
Subsidiary that is the direct owner of such Property.
“Term Credit” means the credit facility for the Term Loans described in
Section 1.2(a) hereof.
“Term Loan” is defined in Section 1.2(a) hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Term Loan
hereunder.
“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan on the Closing Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof. The Borrower and the Lenders acknowledge and agree that the
Term Commitments of the Lenders aggregate $50,000,000 on the date hereof.
“Term Loan Percentage” means for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment, or if the Term
Loan



--------------------------------------------------------------------------------


Commitments have been terminated or have expired, the percentage held by such
Lender of the aggregate amount of all Term Loans then outstanding.
“Term Note” is defined in Section 1.10 hereof.
“ Termination Date” means February 3, 2017, as such date may be extended
pursuant to Section 1.16, or such earlier date on which the Revolving Credit
Commitments are terminated in whole pursuant to Section 1.12, 9.2 or 9.3 hereof.
“Total Asset Value” means, at any time of determination, (a) for all Properties
constituting real property owned by the Borrower or any Subsidiary for 12 months
or more, the Consolidated Adjusted Property NOI for the Rolling Period most
recently ended divided by 9.00%, plus (b) for all Properties constituting real
property owned by the Borrower or any Subsidiary for less than 12 months, the
aggregate of all of the purchase prices for such properties, plus (c) Aggregate
Unrestricted Cash at such time, plus (d) the aggregate book value of all
unimproved land holdings, mortgage or mezzanine loans, notes receivable and/or
construction in progress owned by the Borrower or any Subsidiary at such time,
plus (e) the aggregate value of marketable securities owned by the Borrower or
any Subsidiary at such time, which are not subject to any Lien, other than Liens
in favor of Administrative Agent, plus (f) the Borrower’s and each Subsidiary’s
pro rata share of the foregoing items and components attributable to interests
in Affiliates.
“Total Indebtedness” means, as of a given date, the aggregate principal amount
of all Indebtedness of the Borrower, its Subsidiaries and the Borrower’s
ownership share of its Affiliates, determined on a consolidated basis.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“Unsecured Other Recourse Debt” means, with respect to a Person and for any
period, Other Recourse Debt that is not Secured Debt, provided that any Other
Recourse Debt that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Other Recourse Debt.
“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.



--------------------------------------------------------------------------------


“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Whitestone REIT” means Whitestone REIT, a Maryland real estate investment
trust.
“Wholly‑owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly‑owned Subsidiaries within the meaning of this definition.
Section 5.2.    Interpretation. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement. The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Accounting Standards Codification 825 or
account for assets and liabilities acquired in an acquisition on a fair value
basis



--------------------------------------------------------------------------------


pursuant to Accounting Standards Codification 805, all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Accounting Standards Codification 825 or
Accounting Standards Codification 805.
Section 5.3.    Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by written notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrower shall
neither be deemed to be in compliance with any financial covenant hereunder nor
out of compliance with any financial covenant hereunder if such state of
compliance or noncompliance, as the case may be, would not exist but for the
occurrence of a change in accounting principles after the date hereof.
SECTION 6.
REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent, the Lenders,
and the L/C Issuer as follows:
Section 6.1.    Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a limited partnership under the laws
of the State of Delaware. Whitestone REIT is duly organized, validly existing,
and in good standing as a real estate investment trust under the laws of the
State of Maryland. Each of Whitestone REIT and the Borrower has full and
adequate power to own its Property and conduct its business as now conducted,
and is duly licensed or qualified and in good standing in each jurisdiction in
which the nature of the business conducted by it or the nature of the Property
owned or leased by it requires such licensing or qualifying.
Section 6.2.    Subsidiaries. Each Subsidiary is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
organized, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or



--------------------------------------------------------------------------------


qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying. Schedule 6.2 hereto identifies each
Subsidiary as of the date hereof and as updated from time to time as provided in
Section 8.5(k), the jurisdiction of its organization, the percentage of issued
and outstanding shares of each class of its capital stock or other equity
interests owned by the Borrower and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding.
All of the outstanding shares of capital stock and other equity interests of
each Subsidiary are validly issued and outstanding and fully paid and
nonassessable and all such shares and other equity interests indicated on
Schedule 6.2 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or such Subsidiary free and clear of
all Liens. There are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary.
Section 6.3.    Authority and Validity of Obligations. The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for and to perform all of
its obligations hereunder and under the other Loan Documents executed by it.
Whitestone REIT and each Subsidiary has full right and authority to enter into
the Loan Documents executed by it, to guarantee the Obligations, Hedging
Liability, and Bank Product Obligations and to perform all of its obligations
under the Loan Documents executed by it. The Loan Documents delivered by
Whitestone REIT, the Borrower and its Material Subsidiaries have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of Whitestone REIT, the Borrower and its Material
Subsidiaries enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by Whitestone REIT, the
Borrower or any Subsidiary of any of the matters and things herein or therein
provided for, (a) contravene or constitute a default under any provision of law
or any judgment, injunction, order or decree binding upon Whitestone REIT, the
Borrower or any Subsidiary or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by‑laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of Whitestone REIT, the
Borrower or any Material Subsidiary, (b) contravene or constitute a default
under any covenant, indenture or agreement of or affecting Whitestone REIT, the
Borrower or any Material Subsidiary or any of their Property, in each case where
such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the



--------------------------------------------------------------------------------


creation or imposition of any Lien on any Property of Whitestone REIT, the
Borrower or any Material Subsidiary.
Section 6.4.    Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Term Loans, the Incremental Term Loans (if any) and the
Revolving Credit to refinance existing indebtedness, to fund acquisitions and
capital expenditures, for its general working capital purposes and for such
other legal and proper purposes as are consistent with all applicable laws.
Neither the Borrower, Whitestone REIT nor any Subsidiary is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder.
Section 6.5.    Financial Reports.  The consolidated balance sheet of Whitestone
REIT, the Borrower and its Subsidiaries as of December 31, 2011, and the related
consolidated statements of income, retained earnings and cash flows of
Whitestone REIT, the Borrower and its Subsidiaries for the Fiscal Year then
ended, and accompanying notes thereto, which financial statements are
accompanied by the audit report of Pannell Kerr Forster of Texas, P.C.,
independent public accountants, and the unaudited interim consolidated balance
sheet of Whitestone REIT, the Borrower and its Subsidiaries as at
September 30, 2012, and the related consolidated statements of income, retained
earnings and cash flows of Whitestone REIT, the Borrower and its Subsidiaries
for the 9 months then ended, heretofore furnished to the Administrative Agent
and the Lenders, fairly present the consolidated financial condition of
Whitestone REIT, the Borrower and its Subsidiaries as at said date and the
consolidated results of their operations and cash flows for the period then
ended in conformity with GAAP applied on a consistent basis. None of Whitestone
REIT, the Borrower or any Subsidiary has contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 8.5 hereof.
Section 6.6.    No Material Adverse Change. Since September 30, 2012, there has
been no change in the condition (financial or otherwise) or business prospects
of Whitestone REIT, the Borrower or any Subsidiary except those occurring in the
ordinary course of business, none of which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
Section 6.7.    Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing



--------------------------------------------------------------------------------


contemplated hereby do not contain any untrue statements (known by Borrower to
be untrue) of a material fact or omit a material fact necessary to make the
material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Borrower only
represents that the same were prepared on the basis of information and estimates
the Borrower believed to be reasonable.
Section 6.8.    Trademarks, Franchises, and Licenses. To Borrower’s knowledge,
Whitestone REIT, the Borrower and its Subsidiaries own, possess, or have the
right to use all necessary patents, licenses, franchises, trademarks, trade
names, trade styles, copyrights, trade secrets, know how, and confidential
commercial and proprietary information to conduct their businesses as now
conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person.
Section 6.9.    Governmental Authority and Licensing. Whitestone REIT, the
Borrower and its Subsidiaries have received all licenses, permits, and approvals
of all federal, state, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same could reasonably be expected to have a Material Adverse Effect. No
investigation or proceeding which, if adversely determined, could reasonably be
expected to result in revocation or denial of any material license, permit or
approval is pending or, to the knowledge of the Borrower, threatened.
Section 6.10.    Good Title. Whitestone REIT, the Borrower and its Subsidiaries
have good and defensible title (or valid leasehold interests) to their assets as
reflected on the most recent consolidated balance sheet of Whitestone REIT, the
Borrower and its Subsidiaries furnished to the Administrative Agent and the
Lenders (except for sales of assets in the ordinary course of business), subject
to no Liens other than such thereof as are permitted by Section 8.7 hereof.
Section 6.11.    Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against Whitestone REIT, the Borrower or
any Subsidiary or any of their Property which if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 6.12.    Taxes. To the Borrower’s knowledge, all tax returns required to
be filed by Whitestone REIT, the Borrower or any Subsidiary in any jurisdiction
have, in fact, been filed, and all taxes, assessments, fees, and other
governmental charges upon Whitestone REIT, the Borrower or any Subsidiary or
upon any of its Property, income or franchises, which are shown to be due and
payable in such returns, have been paid, except such taxes, assessments, fees
and governmental



--------------------------------------------------------------------------------


charges, if any, as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided.
The Borrower has not received written notice of any proposed additional tax
assessment against Whitestone REIT, the Borrower or its Subsidiaries for which
adequate provisions in accordance with GAAP have not been made on their
accounts. Adequate provisions in accordance with GAAP for taxes on the books of
Whitestone REIT, the Borrower and each Subsidiary have been made for all open
years, and for its current fiscal period.
Section 6.13.    Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Guarantor of any Loan Document.
Section 6.14.    Affiliate Transactions. None of Whitestone REIT, the Borrower
or any Subsidiary is a party to any contracts or agreements with any of its
Affiliates on terms and conditions which are less favorable to Whitestone REIT,
the Borrower or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.
Section 6.15.    Investment Company. None of Whitestone REIT, the Borrower or
any Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
Section 6.16.    ERISA. Whitestone REIT, the Borrower and each other member of
their Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of Whitestone REIT, the Borrower or
any Subsidiary has any contingent liabilities with respect to any
post‑retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.
Section 6.17.    Compliance with Laws. (a) Whitestone REIT, the Borrower and its
Subsidiaries are in compliance with the requirements of all federal, state and
local laws, rules and regulations applicable to or pertaining to their Property
or business operations (including, without limitation, the Occupational Safety
and Health Act of 1970, the Americans with Disabilities Act of 1990, and laws
and regulations establishing quality criteria and standards for air, water, land
and toxic or hazardous wastes and substances), where any such non‑compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.



--------------------------------------------------------------------------------


(b)    Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters individually or in the aggregate,
which could not reasonably be expected to result in a Material Adverse Effect,
the Borrower represents and warrants that: (i) Whitestone REIT, the Borrower and
its Subsidiaries, and each of the Properties, comply in all material respects
with all applicable Environmental Laws; (ii) Whitestone REIT, the Borrower and
its Subsidiaries have obtained all governmental approvals required for their
operations and each of the Properties by any applicable Environmental Law;
(iii) Whitestone REIT, the Borrower and its Subsidiaries have not, and the
Borrower has no knowledge of any other Person who has, caused any Release,
threatened Release or disposal of any Hazardous Material at, on, about, or off
any of the Properties in any material quantity and, to the knowledge of the
Borrower, none of the Properties are adversely affected by any Release,
threatened Release or disposal of a Hazardous Material originating or emanating
from any other property; (iv) none of the Properties contain and have contained
any: (1) except as set forth on Schedule 6.17, underground storage tank,
(2) material amounts of asbestos containing building material, (3) landfills or
dumps, (4) hazardous waste management facility as defined pursuant to RCRA or
any comparable state law, or (5) site on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law; (v) Whitestone
REIT, the Borrower and its Subsidiaries have not used a material quantity of any
Hazardous Material and have conducted no Hazardous Material Activity at any of
the Properties; (vi) Whitestone REIT, the Borrower and its Subsidiaries have no
material liability for response or corrective action, natural resource damage or
other harm pursuant to CERCLA, RCRA or any comparable state law;
(vii) Whitestone REIT, the Borrower and its Subsidiaries are not subject to,
have no notice or knowledge of and are not required to give any notice of any
Environmental Claim involving Whitestone REIT, the Borrower or any Subsidiary or
any of the Properties, and there are no conditions or occurrences at any of the
Properties which could reasonably be anticipated to form the basis for an
Environmental Claim against Whitestone REIT, the Borrower or any Subsidiary or
such Properties; (viii) none of the Properties are subject to any, and the
Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Properties in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) there are no conditions or circumstances at any of
the Properties which pose an unreasonable risk to the environment or the health
or safety of Persons.
Section 6.18.    OFAC. (a) Whitestone REIT and the Borrower are in compliance
with the requirements of all OFAC Sanctions Programs applicable to either of
them, (b) each Subsidiary of the Borrower is in compliance with the requirements
of all OFAC Sanctions Programs applicable to such Subsidiary, (c) the Borrower
has provided to the Administrative Agent, the L/C Issuer, and the Lenders all
information regarding the Borrower and its Affiliates and Subsidiaries necessary
for the Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the best of the Borrower’s
knowledge, neither the Borrower nor any



--------------------------------------------------------------------------------


of its Affiliates or Subsidiaries is, as of the date hereof, named on the
current OFAC SDN List. Notwithstanding anything contained in the foregoing to
the contrary, no Borrower or Guarantor shall have any duty to investigate or
confirm that any unit holder of Borrower or shareholder of Whitestone REIT is in
compliance with the provisions of this Section 6.18 and any violation by any
such shall not be a Default under this Agreement.
Section 6.19.    Other Agreements. None of Whitestone REIT, the Borrower or any
Subsidiary is in default under the terms of any covenant, indenture or agreement
of or affecting such Person or any of its Property, which default if uncured
could reasonably be expected to have a Material Adverse Effect. None of
Whitestone REIT, Borrower or any Subsidiary shall enter into an amendment or
modification of any contract or agreement which could reasonably be expected to
have a Material Adverse Effect.
Section 6.20.    Solvency. Whitestone REIT, the Borrower and its Subsidiaries
are solvent, able to pay their debts as they become due, and have sufficient
capital to carry on their business and all businesses in which they are about to
engage.
Section 6.21.    No Default. No Default or Event of Default has occurred and is
continuing.
Section 6.22.    No Broker Fees. No broker’s or finder’s fee or commission will
be payable with respect hereto or any of the transactions contemplated thereby;
and the Borrower hereby agrees to indemnify the Administrative Agent and the
Lenders against, and agree that they will hold the Administrative Agent and the
Lenders harmless from, any claim, demand, or liability for any such broker’s or
finder’s fees alleged to have been incurred in connection herewith or therewith
and any expenses (including reasonable attorneys’ fees) arising in connection
with any such claim, demand, or liability.
Section 6.23.    Condition of Property; Casualties; Condemnation. Each Property
owned by Whitestone REIT, the Borrower and each Subsidiary, in all material
respects (a) is in good repair, working order and condition, normal wear and
tear excepted, (b) is free of material structural defects, (c) is not subject to
material deferred maintenance and (d) has and will have all building systems
contained therein in good repair, working order and condition, normal wear and
tear excepted. None of the Properties owned by Whitestone REIT, the Borrower or
any Subsidiary is currently materially and adversely affected as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy which is
not in the process of being repaired. No condemnation or other like proceedings
that has had, or could reasonably be expected to result in, a Material Adverse
Change, are pending and served nor threatened against any Property owned by it
in any



--------------------------------------------------------------------------------


manner whatsoever. No casualty has occurred to any such Property that could
reasonably be expected to have a Material Adverse Effect.
Section 6.24.    Legal Requirements and Zoning. To Borrower’s knowledge, the use
and operation of each Property owned by the Borrower and its Subsidiaries
constitutes a legal use (including legally nonconforming use) under applicable
zoning regulations (as the same may be modified by special use permits or the
granting of variances) and complies in all material respects with all Legal
Requirements, and does not violate in any material respect any approvals,
restrictions of record or any material agreement affecting any such Property (or
any portion thereof).
Section 6.25.    Qualified Ground Leases. The only material leases of Properties
for which either the Borrower or a Guarantor is a lessee are the Qualified
Ground Leases. The Property Owner for a Real Property subject to a Qualified
Ground Lease is the lessee under such Qualified Ground Lease and no consent is
necessary to such Person being the lessee under such Qualified Ground Lease
which has not already been obtained. The Qualified Ground Leases are in full
force and effect and no defaults exist thereunder.
Section 6.26.    No Defaults; Landlord is in Compliance with Leases.
Schedule 6.26 hereto identifies each Significant Lease in existence on the date
hereof, the Property which is demised pursuant to each Significant Lease and the
name of each landlord and lessee under each Significant Lease. Except as
disclosed to the Administrative Agent in writing in accordance with Section
8.5(k) hereof, none of the Tenants under Significant Leases on Properties owned
by the Borrower, Material Subsidiaries or any other Subsidiary of the Borrower
are in default for a period in excess of 90 days on the monthly contractual rent
payments.
SECTION 7.
CONDITIONS PRECEDENT.

Section 7.1.    All Credit Events. At the time of each Credit Event hereunder:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date (in which
case, the same shall be true and correct as of such earlier date);
(b)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;
(c)    in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 1.6 hereof, in the case of the issuance of any
Letter of Credit the L/C Issuer shall have received a duly completed Application
for such Letter of Credit together



--------------------------------------------------------------------------------


with any fees called for by Section 2.1 hereof, and, in the case of an extension
or increase in the amount of a Letter of Credit, a written request therefor in a
form acceptable to the L/C Issuer together with fees called for by Section 2.1
hereof; and
(d)    such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), inclusive, of this Section; provided, however, that the Lenders may
continue to make advances under the Revolving Credit, in the sole discretion of
the Lenders with Revolving Credit Commitments, notwithstanding the failure of
the Borrower to satisfy one or more of the conditions set forth above and any
such advances so made shall not be deemed a waiver of any Default or Event of
Default or other condition set forth above that may then exist.
Section 7.2.    Initial Credit Event. Before or concurrently with the initial
Credit Event:
(a)    the Administrative Agent shall have received this Agreement duly executed
by the Borrower, the Material Subsidiaries, as Guarantors, and the Lenders;
(b)    if requested by any Lender, the Administrative Agent shall have received
for such Lender such Lender’s duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.10 hereof;
(c)    the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents;
(d)    the Administrative Agent shall have received copies of Whitestone REIT’s,
the Borrower’s and each Material Subsidiary’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary;
(e)    the Administrative Agent shall have received copies of resolutions of
Whitestone REIT’s, the Borrower’s and each Material Subsidiary’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons



--------------------------------------------------------------------------------


authorized to execute such documents on Whitestone REIT’s, the Borrower’s and
each Material Subsidiary’s behalf, all certified in each instance by its
Secretary or Assistant Secretary or other Authorized Representative;
(f)    the Administrative Agent shall have received copies of the certificates
of good standing for Whitestone REIT, the Borrower and each Material Subsidiary
(dated no earlier than 60 days prior to the date hereof) from the office of the
secretary of the state of its incorporation or organization and of each state in
which it is qualified to do business as a foreign corporation or organization;
(g)    the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;
(h)    the Administrative Agent shall have received the initial fees called for
by Section 2.1 hereof;
(i)    the capital and organizational structure of Whitestone REIT, the Borrower
and its Subsidiaries shall be satisfactory to the Administrative Agent, the
Lenders, and L/C Issuer;
(j)    the Lenders shall have received a Closing Date Borrowing Base
Certificate;
(k)    the Administrative Agent shall have received financing statement and
federal tax lien searches against the Borrower and each Material Subsidiary
evidencing the absence of Liens on its Property except for Permitted Liens or as
otherwise permitted by Section 8.8 hereof;
(l)    the Administrative Agent shall have received a written opinion of counsel
to Whitestone REIT, the Borrower and each Material Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent;
(m)    the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower and each Guarantor; and
(n)    the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
Section 7.3.    Eligible Property Additions and Deletions to the Borrowing Base.
As of the Closing Date, the Borrower represents to the Lenders and the
Administrative Agent that the Initial



--------------------------------------------------------------------------------


Properties qualify as Eligible Properties and that the information provided on
Schedule 1.1 is true and correct.
Upon not less than 10 Business Days prior written notice from the Borrower to
the Administrative Agent, the Borrower can designate that a Property be added
(subject to the other requirements for a Property qualifying as an Eligible
Property) or deleted as an Eligible Property. Such notice shall be accompanied
by a Borrowing Base Certificate setting forth the components of the Borrowing
Base as of the addition or deletion of the designated Property as an Eligible
Property, and (x) with respect to an addition, the certificate required above
and (y) with respect to a deletion, Borrower’s certification in such detail as
reasonably required by the Administrative Agent that no Default or Event of
Default exists under this Agreement and such deletion shall not (A) cause the
Eligible Properties in the aggregate to violate the Borrowing Base Requirements,
(B) cause a Default, or (C) cause or result in the Borrower failing to comply
with any of the financial covenants contained in Section 8.20 hereof. Each
addition shall be an Eligible Property in a minimum amount equal to $500,000
Borrowing Base Value or $500,000 Debt Service Coverage Amount, or shall be
comprised of more than one qualifying Eligible Properties that in the aggregate
have a minimum amount equal to $1,000,000 Borrowing Base Value or $1,000,000
Debt Service Coverage Amount, and all such additions shall be subject to
approval by the Required Lenders, such approval to be given or withheld within
10 Business Days of request thereof. In the event any Lender does not respond to
such request within such 10 Business Day period, such Lender shall be deemed to
have approved such addition.
Notwithstanding anything contained in this Agreement to the contrary, the
Required Lenders in their reasonable discretion may (a) at the Borrower’s
request, add a Property as an Eligible Property despite the failure of such
Property to otherwise qualify as an Eligible Property and (b) upon ten (10)
Business Days’ prior written notice to the Borrower, designate that a Property
is no longer an Eligible Property upon their determination that such Property
ceases to meet the criteria set forth in the definition of Eligible Property,
such notice describing in detail the reason such property is no longer
considered an Eligible Property; provided however, that if during such ten (10)
Business Day Period the Borrower can satisfy those requirements deemed
unsatisfied by the Required Lenders, such Property shall remain an Eligible
Property.
Furthermore, if no Default exists at the time of any deletion of a Property from
qualifying as an Eligible Property, any Material Subsidiary which owned such
Property, but that does not otherwise own any other Eligible Property, shall be
released from its obligations under its Guaranty.
SECTION 8.
COVENANTS.




--------------------------------------------------------------------------------


The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 12.13 hereof:
Section 8.1.    Maintenance of Business. (i) The Borrower shall, and shall cause
each Guarantor to, preserve and maintain its existence, except as otherwise
provided in Section 8.10(c) hereof. The Borrower shall, and shall cause each
Guarantor to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business.
(ii)    (a) The Common Stock of Whitestone REIT shall at all times be duly
listed on the New York Stock Exchange, Inc., the American Stock Exchange or the
National Association of Securities Dealers Automated Quotation and
(b) Whitestone REIT shall timely file all reports required to be filed by it
with the New York Stock Exchange, Inc., the American Stock Exchange or the
National Association of Securities Dealers Automated Quotation and the
Securities and Exchange Commission.
Section 8.2.    Maintenance of Properties. The Borrower and each Guarantor shall
cause each of its Tenants to maintain, preserve, and keep all of the Borrower’s
and each Guarantor’s Property in working condition and order (ordinary wear and
tear excepted), and Borrower and each Guarantor shall from time to time make all
needful and proper repairs, renewals, replacements, additions, and betterments
to its Property so that it shall at all times be fully preserved and maintained.
Section 8.3.    Taxes and Assessments. The Borrower and each Guarantor shall, or
shall cause its Tenants to, duly pay and discharge all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.
Section 8.4.    Insurance. The Borrower shall insure and keep insured, and shall
cause Whitestone REIT and each Subsidiary to insure and keep insured, with good
and responsible insurance companies all insurable Property owned by it which is
of a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause Whitestone REIT and
each Subsidiary to insure, such other hazards and risks (including, without
limitation, business interruption, employers’ and public liability risks) with
good and responsible insurance companies as and to the extent usually insured by
Persons similarly situated and conducting similar businesses. The



--------------------------------------------------------------------------------


Borrower shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate setting forth in summary form
the nature and extent of the insurance maintained pursuant to this Section.
Section 8.5.    Financial Reports. The Borrower shall, and shall cause
Whitestone REIT and each Subsidiary to, maintain a standard system of accounting
in accordance with GAAP and shall furnish to the Administrative Agent, each
Lender, the L/C Issuer and each of their duly authorized representatives such
information respecting the business and financial condition of Whitestone REIT,
the Borrower and each Subsidiary as the Administrative Agent or such Lender may
reasonably request; and without any request, shall furnish to the Administrative
Agent, the Lenders, and L/C Issuer:
(a)    as soon as available, and in any event within 50 days after the last day
of each Fiscal Quarter, a Borrowing Base Certificate showing the computation of
the Borrowing Base in reasonable detail as of the close of business on the last
day of such Fiscal Quarter, prepared by the Borrower and certified to by its
chief financial officer or another officer of the Borrower acceptable to the
Administrative Agent;
(b)    as soon as available, and in any event no later than 45 days after the
last day of each Fiscal Quarter of each Fiscal Year of the Borrower, a copy of
the consolidated and consolidating balance sheet of Whitestone REIT, the
Borrower and its Subsidiaries as of the last day of such Fiscal Quarter and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of Whitestone REIT, the Borrower and its Subsidiaries for the Fiscal
Quarter and for the fiscal year‑to‑date period then ended, each in reasonable
detail showing in comparative form the figures for the corresponding date and
period in the previous Fiscal Year, prepared by the Borrower in accordance with
GAAP (subject to the absence of footnote disclosures and year‑end audit
adjustments) and certified to by its chief financial officer or another officer
of the Borrower reasonably acceptable to the Administrative Agent;
(c)    as soon as available, and in any event no later than 90 days after the
last day each Fiscal Year of the Borrower, a copy of the consolidated and
consolidating balance sheet of Whitestone REIT, the Borrower and its
Subsidiaries as of the last day of the Fiscal Year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of Whitestone REIT, the Borrower and its Subsidiaries for the Fiscal Year
then ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous Fiscal Year, accompanied by an
unqualified opinion of independent public accountants of recognized national
standing, selected by the Borrower and reasonably satisfactory to the
Administrative Agent, to the effect that the consolidated



--------------------------------------------------------------------------------


financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of
Whitestone REIT, the Borrower and its Subsidiaries as of the close of such
Fiscal Year and the results of their operations and cash flows for the Fiscal
Year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
(d)    within the period provided in subsection (c) above, the written statement
of the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;
(e)    promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of Whitestone REIT’s, the Borrower’s or any Subsidiary’s
operations and financial affairs given to it by its independent public
accountants;
(f)    promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by Whitestone REIT, the
Borrower or any Subsidiary to its stockholders or other equity holders, and upon
written request from the Administrative Agent, copies of each regular, periodic
or special report, registration statement or prospectus (including all Form
10‑K, Form 10‑Q and Form 8‑K reports) filed by Whitestone REIT, the Borrower or
any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;
(g)    promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of Whitestone REIT, the Borrower or
any Subsidiary or of notice of any material noncompliance with any applicable
law, regulation or guideline relating to Whitestone REIT, the Borrower or any
Subsidiary, or its business;
(h)    as soon as available, and in any event within 90 days after the end of
each Fiscal Year of Whitestone REIT and the Borrower, a copy of the Borrower’s
consolidated projections of revenues, expenses and balance sheet on a
quarter‑by‑quarter basis (for not less than four (4) sequential quarters), with
such projections in reasonable detail prepared by the Borrower and in form
satisfactory to the Administrative Agent (which shall include a summary of all
significant assumptions made in preparing such business plan);



--------------------------------------------------------------------------------


(i)    notice of any Change of Control;
(j)    promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice of (i) any threatened (in
writing) or pending litigation or governmental or arbitration proceeding or
labor controversy against Whitestone REIT, the Borrower or any Subsidiary or any
of their Property which could reasonably be expected to have a Material Adverse
Effect or (ii) the occurrence of any Default or Event of Default hereunder;
(k)    within 50 days of the end of each of the first 3 Fiscal Quarters and
within 90 days after the close of the last Fiscal Quarter of the year (i) a list
of all newly formed or acquired Subsidiaries during such quarter (such list
shall contain the information relative to such new Subsidiaries as set forth in
Schedule 6.2 hereto); (ii) a list of newly executed Significant Leases during
such quarter (upon receipt of which Schedule 6.26 shall be deemed amended to
include references to such Significant Lease); (iii) a copy of any notice of a
material default or any other material notice (including without limitation
property condition reviews) received by the Borrower or any Guarantor from any
ground lessor under a Significant Lease during such quarter and (iv) a schedule
showing for such quarter (A) any Significant Lease that was or is continuing to
be in default with respect to monthly contractual rent payments in excess of
90 days;
(l)    with each of the financial statements delivered pursuant to
subsections (b) and (c) above, a written certificate in the form attached hereto
as Exhibit E signed by the chief financial officer of the Borrower or another
officer of the Borrower reasonably acceptable to the Administrative Agent to the
effect that to the best of such officer’s knowledge and belief no Default or
Event of Default has occurred during the period covered by such statements or,
if any such Default or Event of Default has occurred during such period, setting
forth a description of such Default or Event of Default and specifying the
action, if any, taken by the Borrower or any Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.20 and clauses (j), (k), (l), (n), (o), (p) and (q) of
Section 8.8 hereof; and
(m)    promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice to each Lender if a Lease of
any Eligible Property included in the Borrowing Base Value is more than
sixty (60) days past due.
Section 8.6.    Inspection. The Borrower shall, and shall cause Whitestone REIT
and each Subsidiary to, permit the Administrative Agent, each Lender, the L/C
Issuer and each of their duly authorized representatives and agents to visit and
inspect any of its Property, corporate books, and



--------------------------------------------------------------------------------


financial records, to examine and make copies of its books of accounts and other
financial records (which shall be subject to the confidentiality requirements of
Section 12.25 hereof), and to discuss its affairs, finances, and accounts with,
and to be advised as to the same by, its officers, employees and independent
public accountants (and by this provision the Borrower hereby authorizes such
accountants to discuss with the Administrative Agent, such Lenders, and L/C
Issuer the finances and affairs of Whitestone REIT, the Borrower and its
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
or any such Lender or L/C Issuer may designate and, so long as no Default or
Event of Default exists, with reasonable prior notice to the Borrower. The
Administrative Agent, Lenders and L/C Issuer shall use reasonable efforts to
coordinate inspections undertaken in accordance with this Section to reduce the
administrative burden of such inspections on the Borrower, Whitestone REIT and
their Subsidiaries.
Section 8.7.    Liens. The Borrower shall not, nor shall it permit Whitestone
REIT or any Subsidiary to, create, incur or permit to exist any Lien of any kind
on any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent any Permitted Liens.
Section 8.8.    Investments, Acquisitions, Loans and Advances. The Borrower
shall not, nor shall it permit Whitestone REIT or any Subsidiary to (i) directly
or indirectly, make, retain or have outstanding any investments (whether through
the purchase of stock or obligations or otherwise) in any Person, real property
or improvements on real property, or any loans, advances, lines of credit,
mortgage loans or other financings (including pursuant to sale/leaseback
transactions) to any other Person, or (ii) acquire any real property,
improvements on real property or all or any substantial part of the assets or
business of any other Person or division thereof; provided, however, that the
foregoing shall not apply to nor operate to prevent:
(a)    investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
(b)    investments in commercial paper rated at least P‑1 by Moody’s and at
least A‑1 by S&P maturing within one year of the date of issuance thereof;
(c)    investments in certificates of deposit issued by any Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;



--------------------------------------------------------------------------------


(d)    investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in subsection (a)
above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;
(e)    investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;
(f)    the Borrower’s investments from time to time in its Subsidiaries, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;
(g)    intercompany advances made from time to time among the Borrower and its
Subsidiaries in the ordinary course of business to finance working capital
needs;
(h)    investments held by the Borrower and its Subsidiaries as of the date of
this Agreement;
(i)    investments in individual Properties or in entities which own such
individual Properties, provided that such investment does not cause a breach of
the financial covenants set forth in Section 8.20 hereof, provided, further that
if such investments are in Properties or entities owning such properties which
are also joint ventures, Assets Under Development, Land Assets or Ground Leases,
then such investments shall also satisfy the requirements of clauses (j), (k),
(l) and (n) of this Section, respectively, as well as the criteria set forth in
the paragraph following clause (o) of this Section below;
(j)    investments in joint ventures in an amount not to exceed in the aggregate
at any one time outstanding 10% of the Total Asset Value of the Borrower and its
Subsidiaries at such time;
(k)    investments in Assets Under Development in an amount not to exceed in the
aggregate at any one time outstanding 10% of the Total Asset Value of the
Borrower and its Subsidiaries at such time;
(l)     investments in Land Assets in an amount not to exceed in the aggregate
at any one time outstanding 5% of the Total Asset Value of the Borrower and its
Subsidiaries at such time;



--------------------------------------------------------------------------------


(m)    investments received in connection with a workout of any obligation owed
to Borrower or its Subsidiaries;
(n)     Investments in Ground Leases in an amount not to exceed in the aggregate
at any one time outstanding 10% of the Total Asset Value of the Borrower and its
Subsidiaries at such time;
(o)    Investments in Mortgage Notes in an amount not to exceed in the aggregate
at any one time outstanding 5% of the Total Asset Value of the Borrower and its
Subsidiaries at such time;
(p)    Investments in Stock and Stock Equivalents in an amount not to exceed in
the aggregate at any one time outstanding 5% of the Total Asset Value of the
Borrower and its Subsidiaries at such time; and
(q)    investments other than those otherwise permitted under this Section in an
amount not to exceed in the aggregate at any one time outstanding 5% of the
Total Asset Value of the Borrower and its Subsidiaries at such time.
Investments of the type described in clauses (j), (k), (l), (n), (o), (p) and
(q) immediately preceding shall at no time exceed in the aggregate at any one
time outstanding 20% of the Total Asset Value of the Borrower and its
Subsidiaries at such time. In determining the amount of investments,
acquisitions, loans, and advances permitted under this Section, investments and
acquisitions shall always be taken at the original cost thereof (regardless of
any subsequent appreciation or depreciation therein), and loans and advances
shall be taken at the principal amount thereof then remaining unpaid.
Section 8.9.    Mergers, Consolidations and Sales. Except with the prior written
consent of the Required Lenders (which shall not be unreasonably withheld,
conditioned or delayed), the Borrower shall not, nor shall it permit Whitestone
REIT or any Subsidiary to, be a party to any merger or consolidation, or sell,
transfer, lease or otherwise dispose of all or any part of its Property,
including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided, however, so long as no Default or
Event of Default then exist, this Section shall not apply to nor operate to
prevent:
(a)    the sale, transfer, lease or other disposition of Property of the
Borrower and its Subsidiaries to one another in the ordinary course of its
business;



--------------------------------------------------------------------------------


(b)    the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the corporation surviving the merger;
(c)    the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business; and
(d)    the sale, transfer, lease or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating not more than 15% of the Total Asset
Value of the Borrower for all such transactions after the date of this
Agreement; and
(e)    any merger if it results in the simultaneous payoff in immediately
available funds of the Obligations.
Section 8.10.    Maintenance of Subsidiaries. The Borrower shall not assign,
sell or transfer, nor shall it permit any Material Subsidiary to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Material Subsidiary; provided, however, that the foregoing shall not operate to
prevent (a) Liens on the capital stock or other equity interests of Material
Subsidiaries granted to the Administrative Agent, (b) the issuance, sale and
transfer to any person of any shares of capital stock of a Material Subsidiary
solely for the purpose of qualifying, and to the extent legally necessary to
qualify, such person as a director of such Subsidiary, and (c) any transaction
permitted by Section 8.9(b) above.
Section 8.11.    ERISA. The Borrower shall, and shall cause Whitestone REIT and
each Subsidiary to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a Lien against any of its
Property. The Borrower shall, and shall cause Whitestone REIT and each
Subsidiary to, promptly notify the Administrative Agent and each Lender of:
(a) the occurrence of any reportable event (as defined in ERISA) with respect to
a Plan, (b) receipt of any notice from the PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor, (c) its intention
to terminate or withdraw from any Plan, and (d) the occurrence of any event with
respect to any Plan which would result in the incurrence by Whitestone REIT, the
Borrower or any Subsidiary of any material liability, fine or penalty, or any
material increase in the contingent liability of Whitestone REIT, the Borrower
or any Subsidiary with respect to any post‑retirement Welfare Plan benefit.



--------------------------------------------------------------------------------


Section 8.12.    Compliance with Laws. (a) The Borrower shall, and shall cause
Whitestone REIT and each Subsidiary to, comply in all respects with the
requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, where any such non‑compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or result in a
Lien upon any of its Property.
(b)    Without limiting the agreements set forth in Section 8.12(a) above, the
Borrower shall and shall cause Whitestone REIT and each Subsidiary and shall use
commercially reasonable efforts to cause each Tenant or subtenant, if any, to,
at all times, do the following to the extent the failure to do so, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect: (i) comply in all material respects with, and maintain each of the
Properties in compliance in all material respects with, all applicable
Environmental Laws; (ii) use commercially reasonable efforts to require that
each Tenant and subtenant, if any, of any of the Properties or any part thereof
comply in all material respects with all applicable Environmental Laws;
(iii) obtain and maintain in full force and effect all material governmental
approvals required by any applicable Environmental Law for operations at each of
the Properties; (iv) cure any material violation by it or at any of the
Properties of applicable Environmental Laws; (v) not allow the presence or
operation at any of the Properties of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to RCRA or any comparable state law; (vi) not manufacture, use, generate,
transport, treat, store, release, dispose or handle any Hazardous Material at
any of the Properties except in the ordinary course of its business and in de
minimis amounts; (vii) within ten (10) Business Days notify the Administrative
Agent in writing of and provide any reasonably requested documents upon receipt
of written notice of any of the following in connection with Whitestone REIT,
the Borrower or any Subsidiary or any of the Properties: (1) any material
liability for response or corrective action, natural resource damage or other
harm pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Properties imposed by any governmental authority as set forth in a
deed or other instrument affecting Whitestone REIT’s, the Borrower’s or any
Subsidiary’s interest therein; (x) promptly provide or otherwise make available
to the Administrative Agent any reasonably requested environmental record
concerning the Properties which Whitestone REIT, the Borrower or any Subsidiary
possesses or can reasonably obtain; and



--------------------------------------------------------------------------------


(xi) perform, satisfy, and implement any operation or maintenance actions
required by any governmental authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any governmental
authority under any Environmental Law.
Section 8.13.    Compliance with OFAC Sanctions Programs. (a) The Borrower shall
at all times comply with the requirements of all OFAC Sanctions Programs
applicable to the Borrower and shall cause Whitestone REIT and each of its
Subsidiaries to comply with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary. Notwithstanding anything contained in the
foregoing to the contrary, no Borrower or Guarantor shall have any duty to
investigate or confirm that any unit holder of Borrower or shareholder of
Whitestone REIT is in compliance with the provisions of this Section 8.13 and
any violation by any such shall not be a Default under this Agreement.
(b)    The Borrower shall provide the Administrative Agent, the L/C Issuer, and
the Lenders any information regarding the Borrower, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs; subject however,
in the case of Affiliates, to the Borrower’s ability to provide information
applicable to them.
(c)    If the Borrower obtains actual knowledge or receives any written notice
that the Borrower, any Affiliate or any Subsidiary is named on the then current
OFAC SDN List (such occurrence, an “OFAC Event”), the Borrower shall promptly
(i) give written notice to the Administrative Agent, the L/C Issuer, and the
Lenders of such OFAC Event, and (ii) comply with all applicable laws with
respect to such OFAC Event (regardless of whether the party included on the OFAC
SDN List is located within the jurisdiction of the United States of America),
including the OFAC Sanctions Programs, and the Borrower hereby authorizes and
consents to the Administrative Agent, the L/C Issuer, and the Lenders taking any
and all steps the Administrative Agent, the L/C Issuer, or the Lenders deem
necessary, in their sole but reasonable discretion, to avoid violation of all
applicable laws with respect to any such OFAC Event, including the requirements
of the OFAC Sanctions Programs (including the freezing and/or blocking of assets
and reporting such action to OFAC).
Section 8.14.    Burdensome Contracts With Affiliates. The Borrower shall not,
nor shall it permit Whitestone REIT or any Subsidiary to, enter into any
contract, agreement or business arrangement with any of its Affiliates on terms
and conditions which are less favorable to Whitestone REIT, the Borrower or such
Subsidiary than would be usual and customary in similar contracts, agreements or
business arrangements between Persons not affiliated with each other.



--------------------------------------------------------------------------------


Section 8.15.    No Changes in Fiscal Year. The Fiscal Year of Whitestone REIT,
the Borrower and its Subsidiaries ends on December 31 of each year; and the
Borrower shall not, nor shall it permit Whitestone REIT or any Subsidiary to,
change its fiscal year from its present basis.
Section 8.16.    Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Material Subsidiary, the Borrower shall provide the
Administrative Agent and the Lenders notice thereof and timely comply with the
requirements of Section 4 hereof.
Section 8.17.    Change in the Nature of Business. The Borrower shall not, nor
shall it permit Whitestone REIT or any Subsidiary to, engage in any business or
activity if as a result the general nature of the business of the Borrower,
Whitestone REIT, or any Subsidiary would be changed in any material respect from
the general nature of the business engaged in by it as of the Closing Date.
Section 8.18.    Use of Proceeds. The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.
Section 8.19.    No Restrictions. Except as provided herein, the Borrower shall
not, nor shall it permit Whitestone REIT or any Subsidiary to, directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of the
Borrower, Whitestone REIT or any Subsidiary to: (a) pay dividends or make any
other distribution on any Subsidiary’s capital stock or other equity interests
owned by the Borrower or any other Subsidiary, (b) pay any indebtedness owed to
Whitestone REIT, the Borrower or any other Subsidiary, (c) make loans or
advances to Whitestone REIT, the Borrower or any other Subsidiary, (d) transfer
any of its Property to Whitestone REIT, the Borrower or any other Subsidiary;
provided however, that the foregoing does not apply to any limitation on
transfers of property that is subject to a Permitted Lien or (e) guarantee the
Obligations, Hedging Liability, and Bank Product Obligations and/or grant Liens
on its assets to the Administrative Agent.
Section 8.20.    Financial Covenants. (a) Maximum Total Indebtedness to Total
Asset Value Ratio. As of the last day of each Fiscal Quarter of the Borrower,
the Borrower shall not permit the ratio of Total Indebtedness to Total Asset
Value to be greater than 0.60 to 1.00.
(b)    Maximum Secured Debt to Total Asset Value Ratio. As of the last day of
each Fiscal Quarter of the Borrower, the Borrower shall not permit the ratio of
Secured Debt to Total Asset Value to be greater than (i) from the Closing Date
through and including the Fiscal Quarter ending December 31, 2013, 0.55 to 1.00,
(ii) commencing with the Fiscal Quarter ending March 31, 2014 through and
including the Fiscal Quarter ending December 31, 2014, 0.50 to 1.00, and
(iii) commencing with the Fiscal Quarter ending March 31, 2015 and at all times
thereafter, 0.45 to 1.00.



--------------------------------------------------------------------------------


(c)    Minimum EBITDA to Fixed Charges Ratio. As of the last day of each Rolling
Period of the Borrower, the Borrower shall not permit the ratio of EBITDA for
such Rolling Period to Fixed Charges for such Rolling Period to be less than
1.65 to 1.0.
(d)    Maximum Other Recourse Debt to Total Asset Value Ratio. As of the last
day of each Rolling Period of the Borrower, the Borrower and its Subsidiaries
shall not permit the ratio of Other Recourse Debt to Total Asset Value to be
greater than 0.15 to 1.0.
(e)    Maintenance of Net Worth. The Borrower shall at all times maintain a
Tangible Net Worth of not less than the sum of (a) $152,000,000 plus (b) 85% of
the aggregate net proceeds received by the Borrower or any of its Subsidiaries
after the Closing Date in connection with any offering of Stock or Stock
Equivalents of the Borrower or the Subsidiaries that results in an increase of
Tangible Net Worth.
(f)    Floating Rate Debt. On any date, the Borrower and its Subsidiaries shall
not, on a consolidated basis, have outstanding floating rate debt that is
neither at a fixed rate or hedged pursuant to a derivative contract greater than
35% of Total Asset Value; provided, however that for purposes hereof, floating
rate debt shall not include the notional amount of debt that is subject to
interest rate caps which protect against an upward movement of LIBOR by up to
300 basis points.
Section 8.21.    Borrowing Base Covenants. (a) The Borrower shall cause the
Eligible Properties in the Borrowing Base to at all times comply with the
Borrowing Base Requirements; provided that if the requirements of the definition
of Borrowing Base Requirements are not met, then within five (5) Business Days
of notice of such failure either (i) the Borrower shall have cured such failure
or (ii) the Eligible Property’s Borrowing Base Value shall have been lowered or
removed from the Borrower Base to the extent necessary to cause such failure to
no longer exists.
Section 8.22.    Additional Lien Searches. On or before the date 20 Business
Days after the Closing Date, the Administrative Agent shall have received tax
and judgment lien search results against each Eligible Property of the Borrower
and the Guarantors evidencing the absence of tax and judgment Liens on such
Eligible Properties except for Permitted Liens or as otherwise permitted by
Section 8.8 hereof.
SECTION 9.
EVENTS OF DEFAULT AND REMEDIES.

Section 9.1.    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default in the payment when due of all or any part of the principal of
any Loan (whether at the stated maturity thereof or at any other time provided
for in this Agreement,



--------------------------------------------------------------------------------


other than a mandatory prepayment required by Section 1.8(b)) or of any
Reimbursement Obligation; or a default for a period of two (2) Business Days in
the prepayment when due of any principal of any Loan required by Section 1.8(b);
or default for a period of five (5) Business Days in the payment when due of any
interest, fee or other Obligation payable hereunder or under any other Loan
Document;
(b)    default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.20 or 8.21 hereof;
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of the Borrower or (ii) written notice thereof is given to the Borrower
by the Administrative Agent; provided, however, that if at the end of such
30‑day period the applicable party is diligently pursuing remedies to cure such
default (and such default is one that is capable of being cured), then such
party shall have one additional 30‑day period to cause such cure;
(d)    any representation or warranty made herein or in any other Loan Document
or in any certificate furnished to the Administrative Agent or the Lenders
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof;
(e)    any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void;
(f)    default and expiration of any cure periods related thereto shall occur
under (x) any Indebtedness issued, assumed or guaranteed by Whitestone REIT, the
Borrower or any Subsidiary aggregating in excess of $10,000,000 or (y) any
recourse Indebtedness issued, assumed or guaranteed by Whitestone REIT, the
Borrower or any Subsidiary aggregating in excess of $5,000,000, or a default and
expiration of any cure periods related thereto, shall occur under any indenture,
agreement or other instrument under which such Indebtedness may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness (whether or not such
maturity is in fact accelerated), or any such Indebtedness shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise);



--------------------------------------------------------------------------------


(g)    any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against Whitestone REIT, the Borrower or any Subsidiary, or against any of its
Property, in an aggregate amount in excess of $10,000,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 30 days;
(h)    Whitestone REIT, the Borrower or any Subsidiary, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of $10,000,000 which it shall have become liable to pay to the PBGC or to
a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $10,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by
Whitestone REIT, the Borrower or any Subsidiary, or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against Whitestone REIT,
the Borrower or any Subsidiary, or any member of its Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;
(i)    any Change of Control shall occur;
(j)    Whitestone REIT, the Borrower or any Material Subsidiary shall (i) have
entered involuntarily against it an order for relief under the United States
Bankruptcy Code, as amended, (ii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make an assignment for the
benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any action in furtherance of any matter described in
parts (i) through (v) above, or (vii) fail to contest in good faith any
appointment or proceeding described in Section 9.1(k) hereof;



--------------------------------------------------------------------------------


(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Whitestone REIT, the Borrower or any Subsidiary, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against Whitestone REIT, the Borrower or
any Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days;
(l)    there shall be a determination from the applicable governmental authority
from which no appeal can be taken that Whitestone REIT’s tax status as a REIT
has been lost; or
(m)    the Common Stock of Whitestone REIT fails to be duly listed on the
New York Stock Exchange, Inc., the American Stock Exchange or the National
Association of Securities Dealers Automated Quotation.
Section 9.2.    Non‑Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof) has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately deliver to the Administrative Agent Cash Collateral in an amount
equal to 102% of the aggregate amount of each Letter of Credit then outstanding,
and the Borrower agrees to immediately make such payment and acknowledges and
agrees that the Lenders would not have an adequate remedy at law for failure by
the Borrower to honor any such demand and that the Administrative Agent, for the
benefit of the Lenders, shall have the right to require the Borrower to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit. The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.
Section 9.3.    Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrower shall immediately deliver to the Administrative Agent Cash
Collateral in an amount equal



--------------------------------------------------------------------------------


to 102% of the aggregate amount of each Letter of Credit then outstanding, the
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.
Section 9.4.    Collateral for Undrawn Letters of Credit. (a) If the prepayment
of the amount available for drawing under any or all outstanding Letters of
Credit is required under Section 1.8(b), Section 1.14, Section 9.2 or
Section 9.3 above, the Borrower shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in subsection (b)
below.
(b)    All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Bank
Product Obligations). The Collateral Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, and the L/C Issuer. If and
when requested by the Borrower, the Administrative Agent shall invest funds held
in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders. If
the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 1.8(b) hereof, at the request of the
Borrower the Administrative Agent shall release to the Borrower amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default or Event of Default exists. If the Borrower shall have
made payment of all obligations referred to in subsection (a) above required
under Section 9.2 or 9.3 hereof, so long as no Letters of Credit, Commitments,
Loans or other Obligations, Hedging Liability, or Bank Product Obligations
remain outstanding, at the request of the Borrower the Administrative Agent
shall release to the Borrower any remaining amounts held in the Collateral
Account.



--------------------------------------------------------------------------------


(c)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
L/C Issuer (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 1.14(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 9.4 or Section 1.14 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 9.4(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 1.14 the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.



--------------------------------------------------------------------------------


Section 9.5.    Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.
SECTION 10.
CHANGE IN CIRCUMSTANCES.

Section 10.1.    Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby related to Eurodollar Loans,
such Lender shall promptly give written notice thereof to the Borrower and such
Lender’s obligations to make or maintain Eurodollar Loans under this Agreement
shall be suspended until it is no longer unlawful for such Lender to make or
maintain Eurodollar Loans. The Borrower shall prepay on demand the outstanding
principal amount of any such affected Eurodollar Loans, together with all
interest accrued thereon and all other amounts then due and payable to such
Lender under this Agreement; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.
Section 10.2.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR    . If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:
(a)    the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
(b)    the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.



--------------------------------------------------------------------------------


Section 10.3.    Increased Cost and Reduced Return. (a) If any Change in Law
shall:
(i)    subject any Lender (or its Lending Office) or the L/C Issuer to any Tax
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes, and (C) Connection Income Taxes) with
respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligations owed to it or its
obligation to make Eurodollar Loans, issue a Letter of Credit, or to participate
therein, or shall change the basis of taxation of payments to any Lender (or its
Lending Office) or the L/C Issuer of the principal of or interest on its
Eurodollar Loans, Letter(s) of Credit, or participations therein or any other
amounts due under this Agreement or any other Loan Document in respect of its
Eurodollar Loans, Letter(s) of Credit, any participation therein, any
Reimbursement Obligations owed to it, or its obligation to make Eurodollar
Loans, or issue a Letter of Credit, or acquire participations therein (except
for changes in the basis or rate of (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes); or
(ii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurodollar Loans any
such requirement included in an applicable Eurodollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Lending Office) or the L/C Issuer or shall impose on any
Lender (or its Lending Office) or the L/C Issuer or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 15 days after demand by such Lender
or L/C Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or L/C Issuer such additional amount or amounts
as will compensate such Lender or L/C Issuer for such increased cost or
reduction.
(b)    If any Lender or L/C Issuer determines that any Change in Law affecting
such Lender or L/C Issuer or any lending office of such Lender or such Lender’s
or L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate



--------------------------------------------------------------------------------


of return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time, within 15 days after
demand by such Lender or L/C Issuer (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or L/C Issuer or
such Lender’s or L/C Issuer’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or L/C Issuer claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive if reasonably determined. In determining such
amount, such Lender or L/C Issuer may use any reasonable averaging and
attribution methods.
Section 10.4.    Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.
Section 10.5.    Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
SECTION 11.
THE ADMINISTRATIVE AGENT.

Section 11.1.    Appointment and Authorization of Administrative Agent. Each
Lender and the L/C Issuer hereby appoints Bank of Montreal as the Administrative
Agent under the Loan



--------------------------------------------------------------------------------


Documents and hereby authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. The Lenders and
L/C Issuer expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders or the L/C Issuer in respect of the Loan Documents, the
Borrower or otherwise, and nothing herein or in any of the other Loan Documents
shall result in any duties or obligations on the Administrative Agent or any of
the Lenders or L/C Issuer except as expressly set forth herein.
Section 11.2.    Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its capacity as a Lender (if applicable).
Section 11.3.    Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5(j) hereof or if L/C Issuer or any Lender shall notify Administrative
Agent of the existence of a Default or Event of Default, the Administrative
Agent shall promptly give each of the Lenders and L/C Issuer written notice
thereof. The obligations of the Administrative Agent under the Loan Documents
are only those expressly set forth therein. Without limiting the generality of
the foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in Sections 9.2 and 9.5 or as may be directed by the Required Lenders.
Unless and until the Required Lenders give such direction, the Administrative
Agent may (but shall not be obligated to) take or refrain from taking such
actions as it deems appropriate and in the best interest of all the Lenders and
L/C Issuer. In no event, however, shall the Administrative Agent be required to
take any action in violation of applicable law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender, the L/C
Issuer, or the Borrower. In all cases in which the Loan Documents do not require
the Administrative Agent to take specific action, the Administrative Agent shall
be fully justified in using its discretion in failing to take or in taking any
action thereunder. Any



--------------------------------------------------------------------------------


instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations.
Section 11.4.    Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.
Section 11.5.    Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final non-appealable
judgment. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any statement, warranty or representation made in
connection with this Agreement, any other Loan Document or any Credit Event;
(ii) the performance or observance of any of the covenants or agreements of
Whitestone REIT, the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectability hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document; and the Administrative Agent makes no representation of any kind or
character with respect to any such matter mentioned in this sentence. The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys‑in‑fact and shall not
be answerable to the Lenders, the L/C Issuer, the Borrower, or any other Person
for the default or misconduct of any such agents or attorneys‑in‑fact selected
with reasonable care. The Administrative Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, other document or
statement (whether written or oral) believed by it to be genuine or to be sent
by the proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender and L/C Issuer
acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender or L/C Issuer, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrower in the manner set
forth in the Loan Documents. It shall be the



--------------------------------------------------------------------------------


responsibility of each Lender and L/C Issuer to keep itself informed as to the
creditworthiness of the Borrower and its Subsidiaries, and the Administrative
Agent shall have no liability to any Lender or L/C Issuer with respect thereto.
Section 11.6.    Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified as determined by a court of
competent jurisdiction by final non-appealable judgment. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent or any L/C Issuer hereunder (whether as
fundings of participations, indemnities or otherwise, and with any amounts
offset for the benefit of the Administrative Agent to be held by it for its own
account and with any amounts offset for the benefit of a L/C Issuer to be
remitted by the Administrative Agent to of for the account of such L/C Issuer),
but shall not be entitled to offset against amounts owed to the Administrative
Agent or any L/C Issuer or by any Lender arising outside of this Agreement and
the other Loan Documents.
Section 11.7.    Resignation of Administrative Agent and Successor
Administrative Agent    . The Administrative Agent may resign at any time by
giving written notice thereof to the Lenders, the L/C Issuer, and the Borrower.
Upon any such resignation of the Administrative Agent, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which shall,
so long as no Event of Default has occurred and is continuing, be reasonably
acceptable to Borrower. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall, so long as no
Event of Default has occurred and is continuing, be reasonably acceptable to
Borrower, and which may be any Lender hereunder or any commercial bank, or an
Affiliate of a commercial bank, having an office in the United States of America
and having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective



--------------------------------------------------------------------------------


provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If the Administrative Agent
resigns and no successor is appointed, the rights and obligations of such
Administrative Agent shall be automatically assumed by the Required Lenders and
the Borrower shall be directed to make all payments due each Lender and L/C
Issuer hereunder directly to such Lender or L/C Issuer.
Section 11.8.    L/C Issuer. The L/C Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 11 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 11, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer.
Section 11.9.    Hedging Liability and Bank Product Obligations. By virtue of a
Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 12.12 hereof, as the case may be, any Affiliate of such Lender with whom
Whitestone REIT, the Borrower or any Subsidiary has entered into an agreement
creating Hedging Liability or Bank Product Obligations shall be deemed a Lender
party hereto for purposes of any reference in a Loan Document to the parties for
whom the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Guaranties as more fully set forth in Section 3.1 hereof (and the
foregoing shall not be construed to afford such Affiliates any voting rights of
a Lender under this Agreement). In connection with any such distribution of
payments and collections, or any request for the release of the Guaranties and
the Administrative Agent’s Liens in connection with the termination of the
Commitments and the payment in full of the Obligations, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Bank Product Obligations unless such Lender
has notified the Administrative Agent in writing of the amount of any such
liability owed to it or its Affiliate prior to such distribution or payment or
release of Guaranties.
Section 11.10.    Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,” “book runners,” “lead
arrangers,” “arrangers” or other designations for purposes hereto, but such
designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.



--------------------------------------------------------------------------------


SECTION 12    MISCELLANEOUS.
Section 12.1.    Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 12.1(b) hereof, each payment by
the Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
Indemnified Taxes. If any such withholding is so required, the Borrower or such
Guarantor shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender, the L/C Issuer, and the
Administrative Agent free and clear of such Indemnified Taxes (including such
taxes on such additional amount) is equal to the amount which that Lender,
L/C Issuer, or the Administrative Agent (as the case may be) would have received
had such withholding not been made. If the Administrative Agent, the L/C Issuer,
or any Lender pays any amount in respect of any such Indemnified Taxes,
penalties or interest, the Borrower or such Guarantor shall reimburse the
Administrative Agent, the L/C Issuer or such Lender for that payment on demand
in the currency in which such payment was made.
(b)    U.S. Withholding Tax Exemptions. Each Lender or L/C Issuer that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent on or before the
date the initial Credit Event is made hereunder or, if later, the date such
financial institution becomes a Lender or L/C Issuer hereunder, two duly
completed and signed copies of (i) either Form W‑8 BEN (relating to such Lender
or L/C Issuer and entitling it to a complete exemption from withholding under
the Code on all amounts to be received by such Lender or L/C Issuer, including
fees, pursuant to the Loan Documents and the Obligations) or Form W‑8 ECI
(relating to all amounts to be received by such Lender or L/C Issuer, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W‑8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10‑percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
and L/C Issuer shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender or L/C Issuer and (ii) required under
then‑current United States law or regulations to avoid or reduce United States
withholding taxes on payments in respect of all amounts to be received by such
Lender



--------------------------------------------------------------------------------


or L/C Issuer, including fees, pursuant to the Loan Documents or the
Obligations. Upon the request of the Borrower or the Administrative Agent, each
Lender and L/C Issuer that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.
(c)    Inability of Lender to Submit Forms. If any Lender or L/C Issuer
determines, as a result of any change in applicable law, regulation or treaty,
or in any official application or interpretation thereof, that it is unable to
submit to the Borrower or the Administrative Agent any form or certificate that
such Lender or L/C Issuer is obligated to submit pursuant to subsection (b) of
this Section 12.1 or that such Lender or L/C Issuer is required to withdraw or
cancel any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender or L/C
Issuer shall promptly notify the Borrower and Administrative Agent of such fact
in writing and the Lender or L/C Issuer shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.
(d)    Compliance with FATCA. If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or Guarantor has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower or
any Guarantor to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.11 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or



--------------------------------------------------------------------------------


legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause (e).
(f)    Treatment of Certain Refunds. If any Lender or L/C Issuer determines, in
its sole discretion exercised in good faith, that it has received a refund in
respect of any taxes as to which indemnification or additional amounts have been
paid to it by the Borrower or a Guarantor pursuant to this Section 12.1, it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
taxes giving rise to such refund), net of all out‑of‑pocket expenses of such
Lender or L/C Issuer and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower or such Guarantor, upon the request of such Lender or L/C Issuer,
agrees to promptly repay the amount paid over with respect to such refund (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender or L/C Issuer in the event such Lender or L/C Issuer
is required to repay such refund to the relevant Governmental Authority. Nothing
herein contained shall interfere with the right of a Lender or L/C Issuer to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or L/C Issuer to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or any other confidential information or require any Lender or
L/C Issuer to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.
(g)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or a Guarantor to a Governmental Authority pursuant to this
Section, the Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
Section 12.2.    Other Taxes. The Borrower agrees to pay on demand, and
indemnify and hold the Administrative Agent, the Lenders, and the L/C Issuer
harmless from, any Other Taxes payable in respect of this Agreement or any other
Loan Document, including interest and penalties, in the event any such taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder.
Section 12.3.    No Waiver, Cumulative Remedies. No delay or failure on the part
of the Administrative Agent, the L/C Issuer, or any Lender, or on the part of
the holder or holders of any



--------------------------------------------------------------------------------


of the Obligations, in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
The rights and remedies hereunder of the Administrative Agent, the L/C Issuer,
the Lenders, and of the holder or holders of any of the Obligations are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.
Section 12.4.    Non‑Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.
Section 12.5.    Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.
Section 12.6.    Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including, but not limited to, Sections 1.11, 10.3, and 12.15
hereof, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations.
Section 12.7.    Sharing of Set‑Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set‑off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with



--------------------------------------------------------------------------------


Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.
Section 12.8.    Notices; Electronic Communication. (a) Notices Generally.
Except as otherwise specified herein, all notices hereunder and under the other
Loan Documents shall be in writing (including, without limitation, notice by
telecopy) and shall be given to the relevant party at its address or telecopier
number set forth below, or such other address or telecopier number as such party
may hereafter specify by notice to the Administrative Agent and the Borrower
given by courier, by United States certified or registered mail, by telecopy or
by other telecommunication device capable of creating a written record of such
notice and its receipt. Notices under the Loan Documents to any Lender shall be
addressed to its address or telecopier number set forth on its Administrative
Questionnaire; and notices under the Loan Documents to the Borrower, any
Guarantor the Administrative Agent, or L/C Issuer shall be addressed to its
respective address or telecopier number set forth below:
to the Borrower or any Guarantor:
Whitestone REIT Operating Partnership, L.P.
2600 South Gessner Road, Suite 500
Houston, Texas 77063
Attention: David K. Holeman
Telephone: (713) 435-2227
Telecopy: (713) 465-8847




to the Administrative Agent and L/C Issuer:
Bank of Montreal
115 South LaSalle Street
Chicago, Illinois 60603
Attention: Lloyd Baron
Telephone: 312-462-2968
Telecopy: 312-293-8409
With copy to:

Bass, Berry & Sims PLC
100 Peabody Place, Suite 900
Memphis, Tennessee 38103
Attention: T. Gaillard Uhlhorn
Telephone: (901) 543-5943
Telecopy: (901) 543-5999
 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when



--------------------------------------------------------------------------------


delivered at the addresses specified in this Section or in the relevant
Administrative Questionnaire; provided that any notice given pursuant to
Section 1 hereof shall be effective only upon receipt.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section
1.3(f) or Section 1.6 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such respective Section by electronic communication. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore, provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
Section 12.9.    Counterparts; Integration; Effectiveness. (a) Counterparts;
Integration; Effectiveness. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
7.2, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (e.g., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement. For purposes of determining compliance with the conditions specified
in Section 7.2 hereof, each Lender and L/C Issuer that has signed this Agreement
shall be deemed to have consented



--------------------------------------------------------------------------------


to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender or L/C Issuer unless the Administrative Agent shall
have received notice from such Lender or L/C Issuer prior to the Closing Date
specifying its objection thereto.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois State Electronic Commerce Security Act, or
any other similar state laws based on the Uniform Electronic Transactions Act.
Section 12.10.    Successors and Assigns. This Agreement shall be binding upon
the Borrower, the Guarantors and their respective successors and assigns, and
shall inure to the benefit of the Administrative Agent, the L/C Issuer, and each
of the Lenders, and the benefit of their respective successors and assigns,
including any subsequent holder of any of the Obligations. The Borrower and the
Guarantors may not assign any of its rights or obligations under any Loan
Document without the written consent of all of the Lenders and, with respect to
any Letter of Credit or the Application therefor, the L/C Issuer.
Section 12.11.    Participants. Each Lender shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other Persons; provided that no such participation shall relieve any
Lender of any of its obligations under this Agreement, and, provided, further
that no such participant shall have any rights under this Agreement except as
provided in this Section, and the Administrative Agent shall have no obligation
or responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any Obligation in
which such participant has an interest. Any party to which such a participation
has been granted shall have the benefits of Section 1.11 and Section 10.3
hereof. The Borrower and each Guarantor authorizes each Lender to disclose to
any participant or prospective participant



--------------------------------------------------------------------------------


under this Section any financial or other information pertaining to each
Guarantor, the Borrower or any Subsidiary.
Section 12.12.    Assignments. (a) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
(i)    Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans and Participating
Interest in L/C Obligations at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and Participating Interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and Participating Interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date specified in such
Assignment and Acceptance) shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.12(a)(i)(B) and, in addition:
(a)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;



--------------------------------------------------------------------------------


(b)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) the Term Loans or
the Incremental Term Loans (if any) to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; and
(c)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Borrower or Affiliates. No such assignment shall be made
to the Borrower or any of its Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.11 hereof.
(b)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and



--------------------------------------------------------------------------------


Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(c)    Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.
Section 12.13.    Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and (c)
if the rights or duties of the Administrative Agent or the L/C Issuer are
affected thereby, the Administrative Agent or the L/C Issuer, as applicable;
provided that:
(i)    no amendment or waiver pursuant to this Section 12.13 shall (A) increase
or reduce any Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder (including, specifically, any change in the
manner of computation of any financial covenant (including any defined terms
with respect thereto) used in determining the Applicable Margin that would
result in a reduction of any interest rate without the written consent of each
Lender affected thereby), or (C) release the Borrower or any Guarantor (except
as expressly provided herein ) without the consent of each Lender;
(ii)    no amendment or waiver pursuant to this Section 12.13 shall, unless
signed by each Lender, extend the Termination Date, change the definition of
“Required Lenders”,



--------------------------------------------------------------------------------


change the provisions of Section 3.1 or this Section 12.13, or affect the number
of Lenders required to take any action hereunder or under any other Loan
Document; and
(iii)    no amendment to Section 13 hereof shall be made without the consent of
the Guarantors affected thereby.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders) and such Defaulting Lenders
outstanding Loans and Participation Interests in L/C Obligations and Unused
Revolving Credit Commitments shall be excluded for purposes of determining
“Required Lenders”, except that (x) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
Section 12.14.    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 12.15.    Costs and Expenses; Indemnification. (a) The Borrower agrees
to pay all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated,.
The Borrower agrees to pay to the Administrative Agent, the L/C Issuer, and each
Lender, and any other holder of any Obligations outstanding hereunder, all costs
and expenses reasonably incurred or paid by the Administrative Agent, the L/C
Issuer, such Lender, or any such holder, including reasonable attorneys’ fees
and disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Guarantor as a debtor thereunder). The Borrower further agrees to indemnify the
Administrative Agent, the L/C Issuer, each Lender, and any security trustee
therefor, and their respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable fees and disbursements
of counsel for any such Indemnitee and all reasonable expenses of litigation or
preparation therefor, whether or not the Indemnitee is a party thereto, or any
settlement arrangement arising from or



--------------------------------------------------------------------------------


relating to any such litigation) which any of them may pay or incur arising out
of or relating to any Loan Document or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan or Letter of Credit, other than those which arise from the
gross negligence or willful misconduct of the party claiming indemnification.
The Borrower, upon demand by the Administrative Agent, the L/C Issuer, or a
Lender at any time, shall reimburse the Administrative Agent, the L/C Issuer, or
such Lender for any reasonable legal or other expenses (including, without
limitation, all reasonable fees and disbursements of counsel for any such
Indemnitee) incurred in connection with investigating or defending against any
of the foregoing (including any settlement costs relating to the foregoing)
except if the same is directly due to the gross negligence or willful misconduct
of the party to be indemnified. To the extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or the other Loan Documents or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. The obligations of the Borrower under this Section shall
survive the termination of this Agreement.
(b)    The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, costs, loss or expense, including without
limitation, response, remedial or removal costs and all fees and disbursements
of counsel for any such Indemnitee, arising out of any of the following: (i) any
presence, release, threatened release or disposal of any hazardous or toxic
substance or petroleum by Whitestone REIT, the Borrower or any Subsidiary or
otherwise occurring on or with respect to its Property (whether owned or
leased), (ii) the operation or violation of any environmental law, whether
federal, state, or local, and any regulations promulgated thereunder, by
Whitestone REIT, the Borrower or any Subsidiary or otherwise occurring on or
with respect to its Property (whether owned or leased), (iii) any claim for
personal injury or property damage in connection with Whitestone REIT, the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), and (iv) the inaccuracy or breach of any
environmental representation, warranty or covenant by Whitestone REIT, the
Borrower or any Subsidiary made herein or in any other Loan Document evidencing
or securing any Obligations or setting forth terms and conditions applicable
thereto or otherwise relating thereto, except for damages arising from the
willful misconduct or gross negligence of the relevant Indemnitee. This
indemnification shall survive the payment and satisfaction of all Obligations
and the termination of this Agreement for a period of five (5) years, and shall
remain in force beyond the expiration of any applicable statute of limitations
and payment or satisfaction in full of any single claim under this
indemnification. This indemnification shall be binding upon the successors and
assigns of the Borrower and shall inure to the benefit of each Indemnitee and
its successors and assigns.



--------------------------------------------------------------------------------


Section 12.16.    Set‑off. In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, with the prior written
consent of the Administrative Agent, each Lender, the L/C Issuer, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower and each Guarantor at any time or from time to
time, without notice to the Borrower or such Guarantor or to any other Person,
any such notice being hereby expressly waived, to set‑off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured, and in whatever currency denominated, but not including trust
accounts) and any other indebtedness at any time held or owing by that Lender,
L/C Issuer, subsequent holder, or affiliate, to or for the credit or the account
of the Borrower or such Guarantor, whether or not matured, against and on
account of the Obligations of the Borrower or such Guarantor to that Lender, L/C
Issuer, or subsequent holder under the Loan Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with the Loan Documents, irrespective of whether or not (a) that Lender, L/C
Issuer, or subsequent holder shall have made any demand hereunder or (b) the
principal of or the interest on the Revolving Loans and other amounts due
hereunder shall have become due and payable pursuant to Section 9 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured.
Section 12.17.    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
Section 12.18.    Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit



--------------------------------------------------------------------------------


against the then outstanding principal amount of Obligations hereunder and
accrued and unpaid interest thereon (not to exceed the maximum amount permitted
by applicable law), (ii) refunded to the Borrower, or (iii) any combination of
the foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower nor any guarantor or endorser shall have any
action against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.
Section 12.19.    Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries.
Section 12.21.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE
SPECIFIED THEREIN), AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Illinois State court
or, to the extent permitted by applicable Legal Requirements, in such federal
court. Each party hereto hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment



--------------------------------------------------------------------------------


or in any other manner provided by applicable Legal Requirements. Nothing in
this Agreement or any other Loan Document or otherwise shall affect any right
that the Administrative Agent, the L/C Issuer or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Guarantor or its respective properties in
the courts of any jurisdiction.
(c)    The Borrower and each Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Legal Requirements, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 12.21(b). Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in any action or proceeding arising out of or relating to any Loan Document, in
the manner provided for notices (other than telecopy or e‑mail) in Section 12.8.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.
Section 12.22.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 12.23.    USA Patriot Act. Each Lender and L/C Issuer that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107‑56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Act.



--------------------------------------------------------------------------------


Section 12.24.     Confidentiality. Each of the Administrative Agent, the
Lenders, and the L/C Issuer severally agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors to the extent any such
Person has a need to know such Information (it being understood that the Persons
to whom such disclosure is made will first be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self‑regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Whitestone REIT, the
Borrower or any Subsidiary and its obligations, (g) with the prior written
consent of the Borrower, (h) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Lender or the L/C Issuer on a
non‑confidential basis from a source other than Whitestone REIT, the Borrower or
any Subsidiary or any of their directors, officers, employees or agents,
including accountants, legal counsel and other advisors, (i) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Loans or the Commitments hereunder, or (j) to entities which compile and
publish information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (j). For purposes of this Section,
“Information” means all information received from the Borrower or any of the
Subsidiaries or from any other Person on behalf of Whitestone REIT, the Borrower
or any Subsidiary relating to Whitestone REIT, the Borrower or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
non-confidential basis prior to disclosure by Whitestone REIT, the Borrower or
any of its Subsidiaries or from any other Person on behalf of Whitestone REIT,
the Borrower or any of the Subsidiaries.
SECTION 13.
THE GUARANTEES.

Section 13.1.    The Guarantees. To induce the Lenders and L/C Issuer to provide
the credits described herein and in consideration of benefits expected to accrue
to the Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, Whitestone REIT and each
Material Subsidiary party hereto (including any Material



--------------------------------------------------------------------------------


Subsidiary formed or acquired after the Closing Date executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit G or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guarantee jointly and severally to the Administrative Agent, the Lenders, the
L/C Issuer and their Affiliates, the due and punctual payment of all present and
future Obligations, Hedging Liability and Bank Product Obligations, including,
but not limited to, the due and punctual payment of principal of and interest on
the Loans, the Reimbursement Obligations and the due and punctual payment of all
other obligations now or hereafter owed by the Borrower under the Loan Documents
and the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding). In case of failure by
the Borrower or other obligor punctually to pay any obligations guaranteed
hereby, each Guarantor hereby unconditionally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise, and as
if such payment were made by the Borrower or such obligor.
Section 13.2.    Guarantee Unconditional. The obligations of each Guarantor
under this Section 13 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;
(c)    any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;
(d)    the existence of any claim, set‑off, or other rights which the Borrower
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;



--------------------------------------------------------------------------------


(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;
(f)    any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Borrower or other obligor, regardless of what obligations
of the Borrower or other obligor remain unpaid;
(g)    any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations or any provision of applicable law or regulation purporting
to prohibit the payment by the Borrower or other obligor or any other guarantor
of the principal of or interest on any Loan or any Reimbursement Obligation or
any other amount payable under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations; or
(h)    any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 13.
Section 13.3.    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    . Each Guarantor’s obligations under this Section 13 shall
remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired, and the principal of and interest on the Loans
and all other amounts payable by the Borrower and the Guarantors under this
Agreement and all other Loan Documents and, if then outstanding and unpaid, all
Hedging Liability and Bank Product Obligations shall have been paid in full. If
at any time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable by the Borrower or other
obligor or any Guarantor under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or other obligor or of any guarantor, or otherwise, each Guarantor’s
obligations under this Section 13 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.
Section 13.4.    Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the obligations guaranteed hereby shall have been paid
in full subsequent to the termination of all the Commitments and expiration of
all Letters of Credit. If any amount shall be paid to a Guarantor



--------------------------------------------------------------------------------


on account of such subrogation rights at any time prior to the later of (x) the
payment in full of the Obligations, Hedging Liability and Bank Product
Obligations and all other amounts payable by the Borrower hereunder and the
other Loan Documents and (y) the termination of the Commitments and expiration
of all Letters of Credit, such amount shall be held in trust for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (and their Affiliates)
and shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders and the L/C Issuer (and their Affiliates) or be credited and applied
upon the Obligations, Hedging Liability and Bank Product Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement.
Section 13.5.    Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice except as specifically provided for
herein, as well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, the L/C Issuer or any other Person against the
Borrower or other obligor, another guarantor, or any other Person.
Section 13.6.    Limit on Recovery. Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 13 shall not
exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 13 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.
Section 13.7.    Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower or other obligor under this Agreement or
any other Loan Document, or any agreement relating to Hedging Liability or Bank
Product Obligations, is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower or such obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents, or
under any agreement relating to Hedging Liability or Bank Product Obligations,
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Administrative Agent made at the request of the Required Lenders.
Section 13.8.    Benefit to Guarantors. The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.
Section 13.9.    Guarantor Covenants. Each Guarantor shall take such action as
the Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.
[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------


This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.
“BORROWER”
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner
By /s/ John J. Dee     
Name John J. Dee
Title Chief Operating Officer     



[Signature Page Credit Agreement]



--------------------------------------------------------------------------------


“ADMINISTRATIVE AGENT AND L/C ISSUER”
BANK OF MONTREAL, as L/C Issuer and as Administrative Agent
By /s/ Lloyd Baron     
Name Lloyd Baron     
Title Vice President     



[Signature Page Credit Agreement]



--------------------------------------------------------------------------------


“LENDERS”
BANK OF MONTREAL, as a Lender
By /s/ Lloyd Baron     
Name Lloyd Baron     
Title Vice President

[Signature Page Credit Agreement]



--------------------------------------------------------------------------------


U.S. BANK NATIONAL ASSOCIATION, as a Lender
By /s/ Patrick Trowbridge     
Name Patrick Trowbridge     
Title Senior Vice President     

[Signature Page Credit Agreement]



--------------------------------------------------------------------------------


WELLS FARGO BANK, NATIONAL ASSOCIATION,     as a Lender
By /s/ Dale Northup     
Name Dale Northup     
Title Vice President     





[Signature Page Credit Agreement]



--------------------------------------------------------------------------------


“Guarantors”


WHITESTONE REIT
By /s/ John J. Dee     
Name John J. Dee
Title Chief Operating Officer     




WHITESTONE REIT OPERATING PARTNERSHIP III LP


By: Whitestone REIT Operating Partnership     III GP, LLC
Its: General Partner


By: Whitestone REIT Operating     Partnership, L.P.
Its: Sole Member


By: Whitestone REIT
Its: Sole Member


By /s/ John J. Dee     
Name John J. Dee
Title Chief Operating Officer





[Signature Page Credit Agreement]



--------------------------------------------------------------------------------


WHITESTONE TERRAVITA MARKETPLACE, LLC, a Delaware limited liability company


By: Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership
Its: Sole Member


By: Whitestone REIT,
a Maryland real estate investment trust
Its: General Partner


By: /s/John J. Dee
Name: John J. Dee
Title: Chief Operating Officer


WHITESTONE AHWATUKEE PLAZA, LLC, a Delaware limited liability company


By: Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership
Its: Sole Member


By: Whitestone REIT,
a Maryland real estate investment trust
Its: General Partner


By: /s/John J. Dee
Name: John J. Dee
Title: Chief Operating Officer





[Signature Page Credit Agreement]



--------------------------------------------------------------------------------


WHITESTONE SHOPS AT STARWOOD, LLC, a Delaware limited liability company


By: Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership
Its: Sole Member


By: Whitestone REIT,
a Maryland real estate investment trust
Its: General Partner


By: /s/John J. Dee
Name: John J. Dee
Title: Chief Operating Officer




WHITESTONE SHOPS AT PINNACLE, LLC, a Delaware limited liability company


By: Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership
Its: Sole Member


By: Whitestone REIT,
a Maryland real estate investment trust
Its: General Partner


By: /s/John J. Dee
Name: John J. Dee
Title: Chief Operating Officer



[Signature Page Credit Agreement]



--------------------------------------------------------------------------------




WHITESTONE FOUNTAIN SQUARE, LLC, a Delaware limited liability company


By: Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership
Its: Sole Member


By: Whitestone REIT,
a Maryland real estate investment trust
Its: General Partner


By: /s/John J. Dee
Name: John J. Dee
Title: Chief Operating Officer




WHITESTONE VILLAGE SQUARE AT DANA PARK LLC, a Delaware limited liability company


By: Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership
Its: Sole Member


By: Whitestone REIT,
a Maryland real estate investment trust
Its: General Partner


By: /s/John J. Dee
Name: John J. Dee
Title: Chief Operating Officer





[Signature Page Credit Agreement]



--------------------------------------------------------------------------------


WHITESTONE PECOS RANCH, LLC, a Delaware limited liability company


By: Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership
Its: Sole Member


By: Whitestone REIT,
a Maryland real estate investment trust
Its: General Partner


By: /s/John J. Dee
Name: John J. Dee
Title: Chief Operating Officer

[Signature Page Credit Agreement]



--------------------------------------------------------------------------------


EXHIBIT A
NOTICE OF PAYMENT REQUEST
[Date]
[Name of Lender]
[Address]
Attention:
Reference is made to the Credit Agreement, dated as of February 4, 2013, among
Whitestone REIT Operating Partnership, L.P., the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and Bank of
Montreal, as Administrative Agent (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”). Capitalized terms used herein and
not defined herein have the meanings assigned to them in the Credit Agreement.
[The Borrower has failed to pay its Reimbursement Obligation in the amount of
$____________. Your Revolver Percentage of the unpaid Reimbursement Obligation
is $_____________] or [__________________________ has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of
$_______________. Your Revolver Percentage of the returned Reimbursement
Obligation is $_______________.]
Very truly yours,
BANK OF MONTREAL, as L/C Issuer
By    
Name    
Title    






--------------------------------------------------------------------------------


EXHIBIT B
NOTICE OF BORROWING
Date:    , ____
To:
Bank of Montreal, as Administrative Agent for the Lenders from time to time
parties to the Credit Agreement dated as of February 4, 2013 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Whitestone REIT Operating Partnership, L.P., certain Guarantors which are
signatories thereto, certain Lenders which are from time to time parties
thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:
The undersigned, Whitestone REIT Operating Partnership, L.P. (the “Borrower”),
refers to the Credit Agreement, the terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably, pursuant to
Section 1.6 of the Credit Agreement, of the Borrowing specified below:
1.    The Business Day of the proposed Borrowing is ___________, ____.
2.    The aggregate amount of the proposed Borrowing is $______________.
3.    The Borrowing is being advanced under the [Revolving][Term] Credit.
4.    The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] Loans.
[5.    The duration of the Interest Period for the Eurodollar Loans included in
the Borrowing shall be ____________ months.]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
(a)    the representations and warranties of the Borrower contained in Section 6
of the Credit Agreement are true and correct as though made on and as of such
date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct as of such date); and


--------------------------------------------------------------------------------


(b)    no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
                            
By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         






--------------------------------------------------------------------------------


EXHIBIT C
NOTICE OF CONTINUATION/CONVERSION
Date: ____________, ____
To:
Bank of Montreal, as Administrative Agent for the Lenders from time to time
parties to the Credit Agreement dated as of February 4, 2013 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
Whitestone REIT Operating Partnership, L.P., certain Guarantors which are from
time to time signatories thereto, certain Lenders which are from time to time
parties thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:
The undersigned, Whitestone REIT Operating Partnership, L.P. (the “Borrower”),
refers to the Credit Agreement, the terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably, pursuant to
Section 1.6 of the Credit Agreement, of the [conversion] [continuation] of the
Loans specified herein, that:
1.    The conversion/continuation Date is __________, ____.
2.    The aggregate amount of the [Revolving] [Term] Loans to be [converted]
[continued] is $______________.
3.    The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.
4.    [If applicable:] The duration of the Interest Period for the [Revolving]
[Term] Loans included in the [conversion] [continuation] shall be _________
months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the representations and warranties of the Borrower contained in Section 6
of the Credit Agreement are true and correct as though made on and as of such
date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct as of such date);
provided, however, that this condition shall not apply to the conversion of an
outstanding Eurodollar Loan to a Base Rate Loan; and


--------------------------------------------------------------------------------


(b)    no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
                        
By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         
    


--------------------------------------------------------------------------------


EXHIBIT D-1
TERM NOTE
U.S. $______________
 
_____________, _______

FOR VALUE RECEIVED, the undersigned, WHITESTONE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
_________________________ (the “Lender”) or its registered assigns at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of ___________________ Dollars
($__________) or, if less, the aggregate unpaid principal amount of all
Term Loans made or maintained by the Lender to the Borrower pursuant to the
Credit Agreement, together with interest on the principal amount of such Term 
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Credit Agreement.
This Note is one of the Term Notes referred to in the Credit Agreement dated as
of February 4, 2013, among the Borrower, the Guarantors party thereto, the
Lenders and L/C Issuer party thereto, and Bank of Montreal, as Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement. This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.
Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.



--------------------------------------------------------------------------------


The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:
Name:
Title:









--------------------------------------------------------------------------------



EXHIBIT D-2
REVOLVING NOTE


U.S. $______________
 
_____________, _______

FOR VALUE RECEIVED, the undersigned, Whitestone REIT Operating Partnership,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
____________________ (the “Lender”) or its registered assigns on the Termination
Date of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of ___________________ Dollars ($__________) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.
This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of February 4, 2013, among the Borrower, the Guarantors party thereto,
the Lenders parties thereto the L/C Issuer and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.




--------------------------------------------------------------------------------


The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:
Name:
Title:





--------------------------------------------------------------------------------


EXHIBIT D-3
INCREMENTAL TERM NOTE
U.S. $_______________
 
____________, _______

FOR VALUE RECEIVED, the undersigned, WHITESTONE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
_________________________ (the “Lender”) or its registered assigns at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of ___________________ Dollars
($__________) or, if less, the aggregate unpaid principal amount of all
Incremental Term Loans made or maintained by the Lender to the Borrower pursuant
to the Credit Agreement and the Increase Joinder Agreement (as defined below),
together with interest on the principal amount of such Incremental Term  Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement or the Increase Joinder
Agreement, as applicable.
This Note is one of the Incremental Term Notes referred to in the Credit
Agreement dated as of February 4, 2013, among the Borrower, the Guarantors party
thereto, the Lenders and L/C Issuer party thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”); and the Incremental Term Loan which this Note
evidences has been effected pursuant to that certain [Joinder Agreement] dated
as of _______, 20___ among the Borrower, [Insert Name of Incremental Term Loan
Lender], and and Bank of Montreal, as Administrative Agent (the “Increase
Joinder Agreement”). This Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement. This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.
Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.
[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------


The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:    
Name:     
Title:     






--------------------------------------------------------------------------------


EXHIBIT E
COMPLIANCE CERTIFICATE
To:
Bank of Montreal, as Administrative Agent under, and the Lenders party to, the
Credit Agreement described below

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of February 4, 2013,
among Whitestone REIT Operating Partnership, L.P., as Borrower, the Guarantors
signatory thereto, the Administrative Agent and the Lenders party thereto (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”). Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ____________ of Whitestone REIT, the General Partner
of Whitestone REIT Operating Partnership, L.P.;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
4.    The financial statements required by Section 8.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and
5.    The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.


--------------------------------------------------------------------------------


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
    
    
    
    
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
By: Whitestone REIT
Its: General Partner
By:    
Name:     
Title:     








--------------------------------------------------------------------------------


SCHEDULE I
TO COMPLIANCE CERTIFICATE
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
COMPLIANCE CALCULATIONS
FOR CREDIT AGREEMENT DATED AS OF FEBRUARY 4, 2013
CALCULATIONS AS OF _____________, _______



--------------------------------------------------------------------------------

A. Maximum Total Indebtedness to Total Asset Value Ratio (Section 8.20(a))
 
1. Total Indebtedness
$___________
2. Total Asset Value as calculated on Exhibit A hereto
___________
3. Ratio of Line A1 to A2
____:1.0
4. Line A3 must not exceed
0.60:1.0
5. The Borrower is in compliance (circle yes or no)
yes/no


B. Maximum Secured Debt to Total Asset Value Ratio (Section 8.20(b))
 
1. Secured Debt
$___________
2. Total Asset Value as calculated on Exhibit A hereto
___________
3. Ratio of Line B1 to B2
____:1.0
4. Line B3 must not exceed
(.55/.50/.45):1.0
5. The Borrower is in compliance (circle yes or no)
yes/no
C. Minimum EBITDA to Fixed Charges Ratio (Section 8.20(c))
 
1. Net Income
$___________
2. Depreciation and amortization expense
___________
3. Interest Expense
___________
4. Income tax expense
___________
5. Extraordinary, unrealized or non-recurring losses
___________
6. Rent received but reserved for capital expenditures
___________
7. Extraordinary gains and unrealized gains
___________
8. Income tax benefits
___________
9. Sum of Lines C2, C3, C4 and C5
___________
10. Sum of Lines C6, C and C8
___________
11. Line C1 plus Line C9 minus Line C10 (“EBITDA”)
___________
12. Fixed Charges
___________
13. Ratio of Line C11 to Line C12
____:1.0
14. Line C13 shall not be less than
1.65:1.0


--------------------------------------------------------------------------------


15. The Borrower is in compliance (circle yes or no)
yes/no
D. Maximum Other Recourse Debt to Total Asset Value Ratio (Section 8.20(d))
 
1. Other Recourse Debt
$___________
2. Total Asset Value as calculated on Exhibit A hereto
___________
3. Ratio of Line D1 to Line D2
____:1.0
4. Line D3 shall not exceed
0.15:1.0
5. The Borrower is in compliance (circle yes or no)
yes/no
E. Tangible Net Worth (Section 8.20(e))
 
1. Tangible Net Worth
$___________
2. Aggregate net proceeds of Stock and Stock Equivalent offerings
___________
3. 85% of Line E2
___________
4. $152,000,000 plus Line E3
___________
5. Line E1 shall not be less than Line E4
 
6. The Borrower is in compliance (circle yes or no)
yes/no
F. Floating Rate Debt (Section 8.20(f))
 
1. Total Asset Value as calculated on Exhibit A hereto
$___________
2. Total unhedged floating rate debt outstanding
 ___________
3. 35% of Line F1
___________
4. Line F2 shall not exceed Line F3
___________
5. The Borrower is in compliance (circle yes or no)
yes/no
 
 
G. Investments in Joint Ventures (Section 8.8(j))
 
1. Investments in joint ventures
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 10% of Line G2
___________
4. Line G1 shall not exceed Line G3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
H. Investments in Assets Under Development (Section 8.8(k))
 
1. Investments in Assets Under Development
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 10% of Line H2
___________
4. Line H1 shall not exceed Line H3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
I. Investments in Land Assets (Section 8.8(l))
 
1. Investments in Land Assets
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 5% of Line I2
___________
4. Line I1 shall not exceed Line I3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
J. Investments in Ground Leases (Section 8.8(n))
 
1. Investments in Ground Leases
$___________


--------------------------------------------------------------------------------


2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 10% of Line J2
___________
4. Line J1 shall not exceed Line J3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
K. Investments in Mortgage Notes (Section 8.8(o))
 
1. Investments in Mortgage Notes
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 5% of Line K2
___________
4. Line K1 shall not exceed Line K3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
L. Investments in Stock and Stock Equivalents (Section 8.8(p))
 
1. Investments in Stock and Stock Equivalents
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 5% of Line L2
___________
4. Line L1 shall not exceed Line L3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
M. Other Investments (Section 8.8(q))
 
1. Investments other than those permitted under Section 8.8
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 5% of Line M2
___________
4. Line M1 shall not exceed Line M3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
N. Aggregate Investment Limitation (Section 8.8)
 
1. Sum of Lines G1, H1, I1, J1, K1, L1 and M1
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 20% of Line N2
___________
4. Line N1 shall not exceed Line N3
 
5. The Borrower is in compliance (circle yes or no)
yes/no





--------------------------------------------------------------------------------




EXHIBIT A TO SCHEDULE I
TO COMPLIANCE CERTIFICATE
OF WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


This Exhibit A is attached to Schedule I to the Compliance Certificate of
Whitestone REIT Operating Partnership, L.P. dated February 4, 2013 and delivered
to Bank of Montreal, as Administrative Agent, and the Lenders party to the
Credit Agreement referred to therein. The undersigned hereby certifies that the
following is a true, correct and complete calculation of Total Asset Value for
Rolling Period most recently ended:


A. PROPERTIES OWNED FOR 12 MONTHS OR MORE


Property
Adjusted Property NOI
 
$_____________________________ plus
 
$_____________________________ plus
 
$_____________________________ plus
 
equals Consolidated Adjusted Property NOI of $_______________
 
divided by 10.00% EQUALS: $________________________.



B. PROPERTIES OWNED FOR LESS THAN 12 MONTHS


Property
Purchase Price
 
$_____________________________ plus
 
$_____________________________ plus
 
$_____________________________ plus
 
EQUALS:
$ _________________________.



C. AGGREGATE UNRESTRICTED CASH EQUALS: $_____________________________.


D. LAND, MORTGAGE/MEZZANINE LOANS, NOTES RECEIVABLE AND CONSTRUCTION IN
    PROGRESS: $_____________________________.


E. MARKETABLE SECURITIES (WITHOUT LIENS): $_____________________________.


F. PRO RATA SHARE OF AFFILIATE COMPONENTS: $_____________________________.


--------------------------------------------------------------------------------




TOTAL ASSET VALUE (SUM OF A, B, C, D, E AND F) EQUALS:
$_________________________.






WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         


--------------------------------------------------------------------------------




EXHIBIT B TO SCHEDULE I
TO COMPLIANCE CERTIFICATE
OF WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


This Exhibit B is attached to Schedule I to the Compliance Certificate of
Whitestone REIT Operating Partnership, L.P. dated February 4, 2013 and delivered
to Bank of Montreal, as Administrative Agent, and the Lenders party to the
Credit Agreement referred to therein. The undersigned hereby certifies that the
following is a true, correct and complete calculation of Property NOI for all
Properties for Rolling Period most recently ended:


Property
Property Income
Minus
Property Expenses
equals
Property NOI
 
$_________________
-
$_________________
=
$_________________
 
$_________________
-
$_________________
=
$_________________
 
$_________________
-
$_________________
=
$_________________
 
$_________________
-
$_________________
=
$_________________



TOTAL PROPERTY NOI FOR ALL PROPERTIES:        $_____________


WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         






--------------------------------------------------------------------------------


EXHIBIT F

ASSIGNMENT AND ACCEPTANCE
Dated _____________, _______
Reference is made to the Credit Agreement dated as of February 4, 2013 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Whitestone REIT Operating Partnership, L.P., the Guarantors
from time to time party thereto, the Lenders and L/C Issuer parties thereto, and
Bank of Montreal, as Administrative Agent (the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meaning.
______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:
1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Revolver Percentage of any outstanding
L/C Obligations.
2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
3.    The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(b) and (c) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the



--------------------------------------------------------------------------------


Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (v) specifies as
its lending office (and address for notices) the offices set forth on its
Administrative Questionnaire.
4.    As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them. It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
5.    The effective date for this Assignment and Acceptance shall be ___________
(the “Effective Date”). Following the execution of this Assignment and
Acceptance, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent and, if required, the Borrower.
6.    Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
7.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.



--------------------------------------------------------------------------------


8.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the internal laws of the State of Illinois.
[ASSIGNOR LENDER]
By    
Name    
Title    
[ASSIGNEE LENDER]
By    
Name    
Title    
Accepted and consented this
____ day of _____________
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         



--------------------------------------------------------------------------------


Accepted and consented to by the Administrative Agent and L/C Issuer this ___
day of _________
BANK OF MONTREAL, as Administrative Agent and L/C Issuer
By    
Name    
Title    









--------------------------------------------------------------------------------


ANNEX I
TO ASSIGNMENT AND ACCEPTANCE
The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.
Facility Assigned
Aggregate
Commitment/Loans
for All Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned
of Commitment/Loans
Revolving Credit
$____________
$____________
_____%
Term Credit
$____________
$____________
_____%
 
 
 
 







--------------------------------------------------------------------------------


EXHIBIT G
ADDITIONAL GUARANTOR SUPPLEMENT
______________, ___
Bank of Montreal, as Administrative Agent for the Lenders named in the Credit
Agreement dated as of February 4, 2013, among Whitestone REIT Operating
Partnership, L.P., as Borrower, the Guarantors signatories thereto, the Lenders
from time to time party thereto, and the Administrative Agent (the “Credit
Agreement”)
Ladies and Gentlemen:
Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.
The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including, without limitation,
Section 13 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.
The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Illinois.


--------------------------------------------------------------------------------


Very truly yours,
[NAME OF SUBSIDIARY GUARANTOR]
By    
Name    
Title___________________________________


--------------------------------------------------------------------------------


EXHIBIT H
BORROWING BASE CERTIFICATE
To:
Bank of Montreal, as Administrative Agent under, and the Lenders party to, the
Credit Agreement described below.

Pursuant to the terms of the Credit Agreement dated as of February 4, 2013,
among us (the “Credit Agreement”), we submit this Borrowing Base Certificate to
you and certify that the calculation of the Borrowing Base set forth below and
on any Exhibits to this Certificate is true, correct and complete as of the
Borrowing Base Determination Date.
A. Borrowing Base Determination Date: __________________ ____, 20___.
B. The Borrowing Base as of the Borrowing Base Determination Date is calculated
as:
1. 60% of the Aggregate Borrowing Base Value as calculated on Exhibit A hereto
$_________________
2. Debt Service Coverage Amount as calculated on Exhibit B hereto
$_________________
3. For Eligible Properties owned > 12 months, the lesser of Line 1 and Line 2
OR for Eligible Properties owned < 12 months, Line 1.
$_________________
4. Aggregate Revolving Loans and face amount of Letters of Credit outstanding
$_________________
5. Aggregate amount of Unsecured Other Recourse Debt
$_________________
6. Line 3 minus Line 4 minus Line 5 (the “Borrowing Base”)


$_________________






--------------------------------------------------------------------------------


The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ______ day of __________________
20___.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
                            
By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         





--------------------------------------------------------------------------------


EXHIBIT A TO BORROWING BASE CERTIFICATE
OF WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


This Exhibit A is attached to the Borrowing Base Certificate of Whitestone REIT
Operating Partnership, L.P. for the Borrower Base Determination Date of
___________ ____, 20___ and delivered to Bank of Montreal, as Administrative
Agent, and the Lenders party to the Credit Agreement referred to therein. The
undersigned hereby certifies that the following is a true, correct and complete
calculation of Borrowing Base Value as of the Borrowing Base Determination Date
set forth above:


A. PROPERTIES OWNED FOR 12 MONTHS OR MORE


Eligible Property
Adjusted Property NOI
/
Capitalization Rate
X
Borrower’s ownership Percentage
=
Borrowing Base Value
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________



B. PROPERTIES OWNED FOR LESS THAN 12 MONTHS


Eligible Property
Purchase Price
 
$_____________________________ plus
 
$_____________________________ plus
 
$_____________________________ plus
 
EQUALS:
$ _________________________.



THE SUM OF A PLUS B EQUALS THE AGGREGATE
BORROWING BASE VALUE OF ALL ELIGIBLE PROPERTIES:    $__________


1. The above calculation is based on no less than 12 Eligible
Properties    yes/no
2. The aggregate Occupancy Rate for all Eligible Properties is greater
than 75%    yes/no




--------------------------------------------------------------------------------


3. No more than 25% of the Aggregate Borrowing Base Value above is    
comprised of any one Eligible Property    yes/no
If the answer to any item 1 through 3 above is no, then adjustments
must be made to cause compliance with items 1 through 3.


--------------------------------------------------------------------------------


EXHIBIT B TO BORROWING BASE CERTIFICATE
OF WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


This Exhibit B is attached to the Borrowing Base Certificate of Whitestone REIT
Operating Partnership, L.P. for the Borrowing Base Determination Date of
__________ ___, 20__ and delivered to Bank of Montreal, as Administrative Agent,
and the Lenders party to the Credit Agreement referred to therein. The
undersigned hereby certifies that the following is a true, correct and complete
calculation of Debt Service Coverage Amount as of the Borrowing Base
Determination Date set forth above:


Eligible Property Owned > or equal to 12 months
DEBT SERVICE COVERAGE AMOUNT
AS CALCULATED ON ANNEX I TO THIS EXHIBIT B
 
$__________
 
$__________
 
$__________
 
$__________



TOTAL DEBT SERVICE COVERAGE AMOUNT OF ALL SUCH ELIGIBLE
PROPERTIES:    $__________




--------------------------------------------------------------------------------


ANNEX I TO EXHIBIT B TO BORROWING BASE CERTIFICATE
OF WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


[Borrower to Insert Calculation of Debt Service Coverage Amount for each
Eligible Property]










--------------------------------------------------------------------------------


SCHEDULE I

COMMITMENTS




Lender
REVOLVING CREDIT COMMITMENT


Bank of Montreal
$41,666,667.14
US Bank National Association
$41,666,666.43
Wells Fargo Bank, National Association
$41,666,666.43
Total:
$125,000,000.00





 
LENDER


TERM LOAN
COMMITMENT


Bank of Montreal
$16,666,666.86
US Bank National Association
$16,666,666.57
Wells Fargo Bank, National Association
$16,666,666.57
Total:
$50,000,000.00













--------------------------------------------------------------------------------


SCHEDULE 6.2

SUBSIDIARIES


1.
Whitestone Centers, LLC, a Texas limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)

2.
Whitestone Industrial-Office, LLC, a Texas limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)

3.
Whitestone REIT Operating Partnership III GP, LLC, a Texas limited liability
company (wholly owned by Whitestone REIT Operating Partnership, L.P.)

4.
Whitestone Operating Partnership III LP, Ltd., a Texas limited partnership (a
99% limited partner interest owned by Whitestone REIT Operating Partnership,
L.P. and a 1% general partner interest owned by Whitestone REIT Operating
Partnership III GP, LLC)

5.
Whitestone REIT Operating Partnership III LP, a Texas limited partnership (a 99%
limited partner interest owned by Whitestone Operating Partnership III LP, Ltd.
and a 1% general partner interest owned by Whitestone REIT Operating Partnership
III GP, LLC)

6.
Whitestone REIT Operating Company IV, LLC, a Texas limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)

7.
Whitestone Pima Norte, LLC, a Texas limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)

8.
Whitestone Corporate Park West, LLC, a Texas limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.

9.
Whitestone Offices, LLC, a Texas limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)

10.
Whitestone Retail Services, L.L.C., a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)

11.
Whitestone Brokerage Services, L.L.C., a Texas limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)

12.
Whitestone SunnySlope Village, L.L.C., a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)

13.
Whitestone Featherwood, LLC, a Texas limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)

14.
Whitestone REIT Operating Partnership II GP, LLC, a Delaware limited liability
company (wholly owned by Whitestone REIT Operating Partnership, L.P.)


--------------------------------------------------------------------------------


15.
Whitestone REIT Operating Partnership II LP, a Texas limited partnership (a 99%
limited partner interest is owned by Whitestone REIT Operating Partnership, L.P.
and a 1% general partner interest is owned by Whitestone REIT Operating
Partnership II GP, LLC)

16.
Whitestone Terravita Marketplace, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)

17.
Whitestone Ahwatukee Plaza, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)

18.
Whitestone Brokerage Services AZ, LLC, an Arizona limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)

19.
Whitestone Pinnacle of Scottsdale, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)

20.
Whitestone Pinnacle of Scottsdale-Phase II, LLC, a Delaware limited liability
company (wholly owned by Whitestone REIT Operating Partnership, L.P.)

21.
Whitestone Shops at Starwood, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)

22.
Whitestone Shops at Starwood-Phase III, LLC, a Delaware limited liability
company (wholly owned by Whitestone REIT Operating Partnership, L.P.)

23.
Whitestone Shops at Pinnacle, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)

24.
Whitestone Paradise Plaza, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)

25.
Whitestone Artesia, LLC, a Delaware limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)

26.
Whitestone Fountain Square, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)

27.
Whitestone Village Square at Dana Park LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)

28.
Whitestone Village Square at Dana Park Development Land LLC, a Delaware limited
liability company (wholly owned by Whitestone REIT Operating Partnership, L.P.)

29.
Whitestone Pecos Ranch, LLC, a Delaware limited liability company (wholly owned
by Whitestone REIT Operating Partnership, L.P.)


--------------------------------------------------------------------------------


SCHEDULE 6.17

UNDERGROUND STORAGE TANKS


Property                Address
    
Sugar Park Plaza            11824-11830 Wilcrest Drive, Houston, TX 77031


Town Park                6000-50 S. Gessner, Houston, TX 77036


The Pinnacle of Scottsdale        23425-23626 N. Scottsdale Rd, Scottsdale, AZ
85255




--------------------------------------------------------------------------------


SCHEDULE 6.26

SIGNIFICANT LEASES


Property
Tenant
Landlord
Centre South
Carlos Alvarez
Whitestone REIT Operating Partnership III, LP
South Richey
Super Bravo, Inc
Whitestone Centers, LLC
The Citadel
CiBE Scottsdale, LLC
Whitestone REIT Operating Partnership, LP
Gilbert Tuscany
RANCHO DE TIA ROSA
Whitestone REIT Operating Partnership, LP
Holly Hall Industrial Park
X-RAY X-PRESS CORPORATION
Whitestone Industrial-Office, LLC
MarketPlace at Central
Ross Dress for Less, Inc.
Whitestone Sunnyslope Village, LLC
Brookhill Office Warehouse
T.S. MOLY-LUBRICANTS
Whitestone REIT Operating Company IV, LLC
Dairy Ashford Business Park
FOSTER WHEELER REALTY SERVICES, INC.
Whitestone REIT Operating Partnership III, LP
I-10
RIVER OAKS L-M,INC.
Whitestone Industrial-Office, LLC
Dairy Ashford Business Park
Global Advanced Church Ministries
Whitestone REIT Operating Partnership III, LP
LBJ
AIR LIQUIDE AMERICA, L.P.
Whitestone Offices, LLC
Windsor Park
University of Phoenix
Whitestone REIT Operating Company IV, LLC
Windsor Park
SPORTS AUTHORITY
Whitestone REIT Operating Company IV, LLC
Ahwatukee Plaza
Fitness Alliance, LLC
Whitestone Ahwatukee Plaza, LLC
Sugar Park Plaza
MARSHALL'S
Whitestone Centers, LLC



